--------------------------------------------------------------------------------

CONFIDENTIAL
Execution Version

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

LICENSE AGREEMENT

Dated December 30, 2014

By and Between

Cytos Biotechnology Ltd

and

OnCore Biopharma, Inc.

--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “Agreement”) is dated as of December 30, 2014 (the
“Execution Date”) by and between Cytos Biotechnology Ltd, a Swiss company having
a place of business at Wagistrasse 25, 8952 Schlieren, Switzerland (“Licensor”),
and OnCore Biopharma, Inc., a Delaware corporation having a place of business at
3805 Old Easton Road, Doylestown, PA 18902, USA (“OnCore”). Licensor and OnCore
may be referred to herein as a “Party” or, collectively, as “Parties”.

RECITALS:

WHEREAS, Licensor is engaged in the development of products based on its Qb VLP
platform technology and owns certain intellectual property covering Licensed
Compounds and Licensed Products;

WHEREAS, OnCore is engaged in the research, development, and manufacturing of
pharmaceutical products for the treatment of hepatitis and is interested in
developing, manufacturing and commercializing Licensed Products for the
treatment of hepatitis and potentially other viral infections; and

WHEREAS, OnCore desires to license from Licensor and Licensor wishes to license
to OnCore, on an exclusive basis, the right to develop, manufacture and
commercialize Licensed Compounds and Licensed Products in the Field.

Now, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:

ARTICLE 1
DEFINITIONS

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

1.1     “Additional Fields” mean the diagnosis, prevention and/or treatment of
any viral infections other than influenza virus infections and hepatitis virus
infections, with each viral infection representing a single “Additional Field.”

1.2     “Adverse Event” means any serious untoward medical occurrence in a
patient or subject who is administered Licensed Product, but only if and to the
extent that such serious untoward medical occurrence is required under Laws to
be reported to applicable Regulatory Authorities.

1.3     “Affiliate” means a Person that controls, is controlled by or is under
common control with a Party, but only for so long as such control exists. For
the purposes of this Section 1.3, the word “control” (including, with
correlative meaning, the terms “controlled by” or “under the common control
with”) means the actual power, either directly or indirectly through one or more
intermediaries, to direct the management and policies of such Person or entity,
whether by the ownership of more than fifty percent (50%) of the voting stock of
such entity, or by contract or otherwise.

1

--------------------------------------------------------------------------------

1.4     “Baseline Data” means any and all in vitro or in vivo efficacy, safety
or toxicology data, whether preclinical or clinical, relating in any way to the
use of a product comprising a Qb VLP for the diagnosis, prevention and/or
treatment of any and all viral infections for which an Offer Notice was
provided, which is in the possession of Licensor and which Licensor may
rightfully provide to OnCore. Licensor shall use its best efforts to obtain any
and all data that would otherwise be Baseline Data but for Licensor’s inability
to rightfully provide it to OnCore.

1.5     “Business Day” means a day other than Saturday or Sunday on which
banking institutions in New York, New York are open for business.

1.6     “Calendar Quarter” means each three (3) month period commencing January
1, April 1, July 1 or October 1 of any year; provided, however, that (a) the
first Calendar Quarter of the Term shall extend from the Closing Date to the end
of the first full Calendar Quarter thereafter, and (b) the last Calendar Quarter
of the Term shall end upon the expiration or termination of this Agreement.

1.7     “Calendar Year” means the period beginning on the 1st of January and
ending on the 31st of December of the same year; provided, however, that (a) the
first Calendar Year of the Term shall commence on the Closing Date and end on
December 31 of the same year and (b) the last Calendar Year of the Term shall
commence on January 1 of the Calendar Year in which this Agreement terminates or
expires and end on the date of termination or expiration of this Agreement.

1.8     “Change of Control” means, with respect to a Person: (a) a transaction
or series of related transactions that results in the sale or other disposition
of all or substantially all of such Person’s assets; or (b) a merger or
consolidation in which such Person is not the surviving corporation or in which,
if such Person is the surviving corporation, the shareholders of such Person
immediately prior to the consummation of such merger or consolidation do not,
immediately after consummation of such merger or consolidation, possess,
directly or indirectly through one or more intermediaries, a majority of the
voting power of all of the surviving entity’s outstanding stock and other
securities and the power to elect a majority of the members of such Person’s
board of directors; or (c) a transaction or series of related transactions
(which may include a tender offer for such Person’s stock or the issuance, sale
or exchange of stock of such Person) if the shareholders of such Person
immediately prior to the initial such transaction do not, immediately after
consummation of such transaction or any of such related transactions, own,
directly or indirectly through one or more intermediaries, stock or other
securities of the entity that possess a majority of the voting power of all of
such Person’s outstanding stock and other securities and the power to elect a
majority of the members of such Person’s board of directors.

1.9     “Claim” means any claim, action, lawsuit, legal proceeding, litigation,
arbitration, inquiry, audit, investigation or action brought, conducted or heard
by or before any Regulatory Authority.

2

--------------------------------------------------------------------------------

1.10    “Combination Licensed Product” means a Licensed Product that includes
one or more active ingredients in addition to a Licensed Compound, and is sold
either as a fixed dose or as separate doses as one product.

1.11    “Commercialization” or “Commercialize” means any and all activities
undertaken before and after Regulatory Approval of a Marketing Authorization
Application for a Licensed Product and that relate to the marketing, promoting,
distributing, importing or exporting for sale, offering for sale, and selling of
Licensed Compounds or Licensed Products, and interacting with Regulatory
Authorities regarding any of the foregoing.

1.12    “Commercially Reasonable Efforts” means: (a) with respect to the efforts
to be expended by a Party with respect to any objective, such reasonable,
diligent, and good faith efforts as such Party would normally use to accomplish
a similar objective under similar circumstances; and (b) with respect to any
objective relating to Development or Commercialization of Licensed Compound or
Licensed Product by a Party, the application by such Party, consistent with the
exercise of its prudent scientific and business judgment, of diligent efforts
and resources to fulfill the obligation in issue, consistent with the level of
efforts such Party would devote to a product at a similar stage in its product
life as Licensed Compound or Licensed Product and having profit potential and
strategic value comparable to that of Licensed Compound or Licensed Product,
taking into account, without limitation, commercial, legal and regulatory
factors, target product profiles, product labeling, past performance, the
regulatory environment and competitive market conditions in the therapeutic
area, safety and efficacy of the Licensed Compound or Licensed Product, the
strength of its proprietary position and such other factors as such Party may
reasonably consider, all based on conditions then prevailing. For clarity,
Commercially Reasonable Efforts shall not mean that a Party guarantees that it
shall actually accomplish the applicable task or objective.

1.13    “Competing Product” means any product for use in the Field.

1.14    “Compulsory License” means a compulsory license under Licensor
Technology obtained by a Third Party through the order, decree, or grant of a
competent Regulatory Authority or court, authorizing such Third Party to
develop, make, have made, use, sell, offer to sell or import a Licensed Product
in the Field in any country in the Territory.

1.15    “Confidential Information” of a Party, means information relating to the
business, operations or products of a Party or any of its Affiliates, including
any Know-How, not known or generally available to the public, that such Party
discloses to the other Party under this Agreement, or otherwise becomes known to
the other Party by virtue of this Agreement.

1.16    “Controlled” means, with respect to (a) Intellectual Property or (b)
biological, chemical or physical material, that a Party or one of its Affiliates
owns or has a license or sublicense to such Patent Rights, Know-How or material
(or in the case of material, has the right to physical possession of such
material) and has the ability to grant a license or sublicense to, or assign its
right, title and interest in and to, such Patent Rights, Know-How or material as
provided for in this Agreement without violating the terms of any agreement or
other arrangement with any Third Party.

3

--------------------------------------------------------------------------------

1.17    “Copyrights” means (a) all copyrights and works of authorship, whether
registered, published or unpublished or unregistered throughout the world; (b)
any registrations and applications therefor; (c) rights to databases of any kind
under the Laws of any jurisdiction; (d) all extensions and renewals thereof; and
(e) any moral rights in or to the foregoing if available by Law of the
applicable jurisdiction.

1.18    “Cover”, “Covering” or “Covered” means, with respect to Licensed
Product, that the using, selling, or offering for sale of Licensed Product
would, but for a license granted in this Agreement under the Licensor Patent
Rights or OnCore Royalty Term Patent, infringe a Valid Claim of the Licensor
Patent Rights or OnCore Royalty Term Patent in the country in which the activity
occurs.

1.19    “CYT003” means a Qb VLP as further described on Schedule 1.19.

1.20    “Development” or “Develop” means, with respect to a Licensed Compound or
Licensed Product, the performance of all preclinical and clinical development
(including efficacy, toxicology, pharmacology, test method development and
stability testing, process development, formulation development, quality control
development, statistical analysis), clinical trials, manufacturing and
regulatory activities that are required to obtain Regulatory Approval of such
Licensed Compound or Licensed Product in the Territory.

1.21    “EMA” means the European Medicines Agency or a successor agency thereto.

1.22    “Encumbrance” means any pledge, charge, claim, encumbrance, security
interest, mortgage, easement, lien, right of first refusal or similar
restriction, including any restriction on use, transfer, receipt of income or
exercise of any other attribute of ownership (whether arising by contract or by
operation of Law).

1.23    “European Commission” means the authority within the European Union that
has the legal authority to grant Regulatory Approvals in the European Union
based on input received from the EMA or other competent Regulatory Authorities.

1.24    “Executive Officers” means, together, the Chief Executive Officer of
OnCore and the Chief Executive Officer of Licensor.

1.25    “Existing Licenses” means the existing license agreements between
Licensor and [***], between Licensor and [***], and between Licensor and [***].

1.26    “FDA” means the United States Food and Drug Administration or a
successor federal agency thereto.

1.27    “Field” means the diagnosis, treatment and/or prevention of hepatitis
viruses in humans and any Additional Fields included within this Agreement by
exercise of the Field Option.

1.28    “First Commercial Sale” means, on a country-by-country basis, the first
commercial transfer or disposition for value of a Licensed Product in such
country to a Third Party by OnCore, or any of its Affiliates or Sublicensees
after Regulatory Approval for such Licensed Product has been obtained in such
country. Sales prior to receipt of Regulatory Approval for such Licensed
Product, such as so-called “treatment IND sales,” “named patient sales,” and
“compassionate use sales,” shall not be construed as a First Commercial Sale.

4

--------------------------------------------------------------------------------

1.29    “Fiscal Year” means OnCore’s fiscal year as may be changed from time to
time and which is currently from January 1 to December 31.

1.30    “GAAP” means generally accepted accounting principles of the United
States (in the case of OnCore) or Switzerland (in the case of Licensor) from
time to time in force and effect, applicable as of the date on which such
accounting principles are to be applied or on which any calculation or
determination is required to be made, or such other internationally recognized
financial reporting standards, such as IFRS, as may be used by a Party in the
preparation of its financial statements.

1.31    “Generic Competition” means the sale of Generic Product(s) in a country
or other jurisdiction by one or more Third Parties.

1.32    “Generic Product” means, with respect to a Licensed Product, any product
that (a) is sold by a Third Party that is not a licensee or Sublicensee of
OnCore or its Affiliates, or any of their licensees or Sublicensees, (b)
contains the Licensed Compound as an active ingredient, and (c) is approved in
reliance, in whole or in part, on the prior approval (or on safety or efficacy
data submitted in support of the prior approval) of such Licensed Product as
determined by the applicable Regulatory Authority, including any product
authorized for sale (i) in the U.S. pursuant to Section 505(b)(2) or Section
505(j) of the FFDCA (21 U.S.C. 355(b)(2) and 21 U.S.C. 355(j), respectively),
(ii) in the European Union pursuant to a provision of Articles 10, 10a or 10b of
Parliament and Council Directive 2001/83/EC as amended (including an application
under Article 6.1 of Parliament and Council Regulation (EC) No 726/2004 that
relies for its content on any such provision), or (iii) in any other country or
jurisdiction pursuant to all equivalents of such provisions, including any
amendments and successor statutes with respect to the subsections (i) through
(iii) thereto. A Licensed Product licensed or produced by OnCore (i.e., an
authorized generic product) shall not constitute a Generic Product.

1.33    “Intellectual Property” means all rights in (a) Patent Rights, (b)
trademarks and service marks (whether registered or not), trademark and service
mark applications and registrations, trade names, trade dress, logos, slogans,
(c) Copyrights, (d) Know-How, and (e) technology, software, trade secrets,
rights in domain names and web pages, rights in designs, and other intellectual
property rights, other than off-the-shelf computer programs, in all cases
whether or not registered or registrable and including registrations and
applications for registrations of these and rights to apply for same and all
rights and forms of protection of a similar nature or having equivalent or
similar effect to any of these anywhere in the world.

1.34    “Know-How” means any: (a) scientific or technical information, results
and data of any type whatsoever, in any tangible or intangible form whatsoever,
that is not in the public domain or otherwise publicly known, including
discoveries, inventions, trade secrets, devices, databases, practices,
protocols, regulatory filings, methods, processes (including manufacturing
processes, specification and techniques), techniques, concepts, ideas,
specifications, formulations, formulae, data (including pharmacological,
biological, chemical, toxicological, clinical and analytical information,
quality control, trial and stability data), case report forms, medical records,
data analyses, reports, studies and procedures, designs for experiments and
tests and results of experimentation and testing (including results of research
or development), summaries and information contained in submissions to and
information from ethical committees, or Regulatory Authorities, and
manufacturing process and development information, results and data, whether or
not patentable, all to the extent not claimed or disclosed in a patent or patent
application; and (b) compositions of matter, cells, cell lines, assays, animal
models and physical, biological or chemical material, including drug substance
samples, intermediates of drug substance samples, drug product samples and
intermediates of drug product samples. The fact that an item is known to the
public shall not be taken to exclude the possibility that compilation including
the item, and/or a development relating to the item, is (and remains) not known
to the public. “Know-How” includes any rights including copyright, database or
design rights protecting such Know-How. “Know-How” excludes Patent Rights.

5

--------------------------------------------------------------------------------

1.35    “Knowledge” means, with respect to a matter that is the subject of a
given representation, or warranty of Licensor, the knowledge, information or
belief of any officer or director of Licensor, or such other employee of
Licensor who would reasonably be expected have knowledge of the matter in
question, has, or should reasonably be expected to have, after making reasonable
inquiry into the relevant subject matter. “Knowingly” means with Knowledge.

1.36    “Law” or “Laws” means any and all applicable laws of any jurisdiction
which are applicable to any of the Parties or their respective Affiliates or
(sub)licensees in carrying out activities hereunder or to which any of the
Parties or their respective Affiliates or (sub)licensees in carrying out the
activities hereunder is subject, that may be in effect from time to time, and
shall include all statutes, enactments, acts of legislature, laws, ordinances,
rules, regulations, notifications, guidelines, directions, directives and orders
of any statutory authority, tribunal, board, or court or any central or state
government or local authority or other governmental entity in such
jurisdictions, including the International Conference on Harmonisation (ICH)
guidance or other comparable regulation and guidance of any applicable
Regulatory Authority in the Territory, as applicable.

1.37    “Licensed Compound” means all Qb VLPs, including CYT003, containing
least one of the following:

(a)     a TLR9 agonist encapsulated within said Qb VLP, and wherein said Qb VLP
is not conjugated with any other molecule;

(b)     a TLR9 agonist encapsulated within said Qb VLP, and wherein said Qb VLP
is conjugated with [***], or with [***];

(c)     a TLR7 agonist, including without limitation [***], encapsulated within
said Qb VLP, and wherein said Qb VLP is not conjugated with any other molecule;

(d)     a TLR7 agonist, including without limitation [***], encapsulated within
said Qb VLP, and wherein said Qb VLP is conjugated with [***];

6

--------------------------------------------------------------------------------

(e)     a RIG-I agonist encapsulated within said Qb VLP, and wherein said Qb VLP
is not conjugated with any other molecule; or

(f)     a RIG-I agonist encapsulated within said Qb VLP, and wherein said Qb VLP
is conjugated with [***].

1.38    “Licensed Compound Series” means any one of the Licensed Compounds in
Section 1.37(a) - 1.37(f) referred to individually.

1.39    “Licensed Product” means any product, in any dosage form, formulation,
presentation or package configuration that is commercialized or undergoing
research or preclinical or clinical development that contains or comprises one
or more Licensed Compounds.

1.40    “Licensor Bankruptcy Event” means: (a) voluntary or involuntary
proceedings by or against Licensor that are instituted in bankruptcy under any
insolvency law, which proceedings, if involuntary, shall not have been dismissed
within sixty (60) days after the date of filing; (b) a receiver or custodian is
appointed for Licensor; (c) proceedings are instituted by or against Licensor
for corporate reorganization, dissolution, liquidation or winding-up of
Licensor, which proceedings, if involuntary, shall not have been dismissed
within sixty (60) days after the date of filing; or (d) substantially all of the
assets of Licensor are seized or attached and not released within sixty (60)
days thereafter.

1.41    “Licensor Copyrights” means all Copyrights that are Controlled by
Licensor or any of its Affiliates, as of the Execution Date or at any time
thereafter during the Term and are necessary or useful in the research,
Development, manufacture, use, or Commercialization of a Licensed Compound or
Licensed Product.

1.42    “Licensor Know-How” means all Know-How that is Controlled by Licensor or
any of its Affiliates, as of the Execution Date or at any time thereafter during
the Term, and is necessary or useful in the research, Development, manufacture,
use, or Commercialization of a Licensed Compound or Licensed Product. The
Licensor Know-How shall include all KnowHow set forth on Schedule 1.42.

1.43    “Licensor Materials” means the materials set forth on Schedule 1.43.

1.44    “Licensor Patents” means all Patent Rights that are Controlled by
Licensor or any of its Affiliates, as of the Execution Date or at any time
thereafter during the Term, and that are necessary or useful for the research,
Development, manufacture, use, or Commercialization of a Licensed Compound or
Licensed Product or that otherwise claim or cover the Licensor Know-How. Listed
on Schedule 1.44 are all Licensor Patents existing as of the Effective Date;
provided, that Licensor shall update Schedule 1.44 from time to time to include
any new Patent Rights that come to be Controlled by Licensor or any of its
Affiliates at any time during the Term on or following the Effective Date that
are necessary or useful for the research, Development, manufacture, use, or
Commercialization of a Licensed Compound or Licensed Product. Licensor Patents
expressly exclude Patent Rights Controlled by an Affiliate of Licensor who
becomes an Affiliate through a merger or acquisition by or of Licensor, which
Patent Rights were Controlled by such Affiliate immediately prior to such merger
or acquisition.

7

--------------------------------------------------------------------------------

1.45    “Licensor Technology” means the Licensor Copyrights, Licensor Patents,
the Licensor Know-How and the Licensor Materials, and all other Intellectual
Property rights Controlled by Licensor or any of its Affiliates at any time
during the Term on or following the Execution Date that are necessary or useful
for the research, Development, manufacture, use, or Commercialization of a
Licensed Compound or Licensed Product.

1.46    “Marketing Authorization” means all approvals from the relevant
Regulatory Authority necessary to market and sell a Licensed Product in any
country including pricing and pricing reimbursement approval.

1.47    “Marketing Authorization Application” or “MAA” shall mean an application
or submission for Marketing Authorization of a pharmaceutical product filed with
a Regulatory Authority to obtain marketing approval for such pharmaceutical
product in a country or group of countries, including all additions, deletions
or supplements thereto, and as any and all such requirements may be amended, or
supplanted, at any time

1.48    “Net Sales” means [***]:

  (a) [***];         (b) [***];         (c) [***];         (d) [***];        
(e) [***];         (f) [***];         (g) [***]; and         (h) [***].        
[***]:           (1) [***].         (2) [***].         (3) [***].         (4)
[***].         (5) [***].         [***].  

1.49    “New Drug Application” means a new drug application filed with the FDA
under 21 U.S.C. § 505(b)(1) (including amendments and supplements thereto) to
obtain Regulatory Approval in the United States.

8

--------------------------------------------------------------------------------

1.50    “OnCore Competitor” means any company that (itself or through an
Affiliate) is developing or commercializing a Competing Product that is, or
could reasonably be expected to be, in competition with any product that OnCore
(itself or through an Affiliate) is developing or commercializing.

1.51    “OnCore Royalty Term Patent” means any Patent Right owned by OnCore that
claims inventions based on Licensor Know-How that is specifically described on
Schedule 1.42 made within [***] years after the Execution Date.

1.52    “Patent Rights” means: (a) all national, regional and international
patents and patent applications, including provisional patent applications, (b)
all patent applications filed either from such patents, patent applications or
provisional applications or from an application claiming priority from either of
these, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals and continued prosecution applications, (c)
any and all patents that have issued or in the future issue from the foregoing
patent applications ((a) and (b)), including utility models, petty patents and
design patents and certificates of invention, and (d) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications ((a), (b), and (c)).

1.53    “Person” means any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership or other business
entity, or any government or agency or political subdivision thereof.

1.54    “Phase 1b POC Trial” means a clinical trial of a pharmaceutical product
into infected patients with the primary purpose of determining safety, efficacy,
metabolism, pharmacokinetic properties and clinical pharmacology of such
product.

1.55    “Phase 1” means a human clinical trial of a Licensed Product, the
principal purpose of which is a preliminary determination of safety,
tolerability, pharmacological activity or pharmacokinetics in healthy
individuals or patients or similar clinical study prescribed by the Regulatory
Authorities, including the trials referred to in 21 C.F.R. §312.21(a), as
amended.

1.56    “Phase 2” means a human clinical trial of a Licensed Product, the
principal purpose of which is a determination of safety and efficacy in the
target patient population, which is prospectively designed to generate
sufficient data that may permit commencement of pivotal clinical trials, or a
similar clinical study prescribed by the Regulatory Authorities, from time to
time, pursuant to applicable Law or otherwise, including the trials referred to
in 21 C.F.R. §312.21(b), as amended.

1.57    “Phase 3” means a human clinical trial of a Licensed Product on a
sufficient number of subjects in an indicated patient population that is
designed to establish that a or Licensed Product is safe and efficacious for its
intended use and to determine the benefit/risk relationship, warnings,
precautions, and adverse reactions that are associated with such product in the
dosage range to be prescribed, which trial is intended to support marketing
approval of such Licensed Product, including all tests and studies that are
required by the FDA from time to time, pursuant to applicable Law or otherwise,
including the trials referred to in 21 C.F.R. §312.21(c), as amended.

9

--------------------------------------------------------------------------------

1.58    “Price Approvals” means, in those countries in the Territory where
Regulatory Authorities may approve or determine pricing and/or pricing
reimbursement for pharmaceutical products, such pricing and/or pricing
reimbursement approval or determination.

1.59    “Qb VLP” means a Q beta-derived virus like particle.

1.60    “Regulatory Authority” means: (a) in the US, the FDA; (b) in the EU, the
EMA or the European Commission; or (c) in any other jurisdiction anywhere in the
world, any regulatory body with similar regulatory authority over pharmaceutical
or biotechnology products.

1.61    “Regulatory Approval” means any and all approvals, licenses,
registrations, or authorizations of the relevant Regulatory Authority, including
Price Approvals, necessary for the Development, manufacture, use, storage,
import, transport or Commercialization of Licensed Product in a particular
country or jurisdiction. For the avoidance of doubt, Regulatory Approval to
Commercialize Licensed Product shall include Price Approval.

1.62    “Regulatory Documentation” means any and all applications,
registrations, licenses, authorizations and approvals (including all Regulatory
Approvals), and non-clinical and clinical study authorization applications or
notifications (including all supporting files, writings, data, studies and
reports) prepared for submission to a Regulatory Authority or research ethics
committee with a view to the granting of any Regulatory Approval, and any
correspondence to or with the EMEA or FDA or any other Regulatory Authority with
respect to a Licensed Compound, a Licensed Product (including minutes and
official contact reports relating to any communications with any Regulatory
Authority), and all data contained in any of the foregoing, including all
regulatory authorizations, regulatory drug lists, advertising and promotion
documents, adverse event files and complaint files.

1.63    “RIG-I agonist” means [***] or any other molecule that activates
retinoic acid-inducible gene I.

1.64    “RIG-I Licensed Product” means a Licensed Product containing a RIG-I
agonist.

1.65    “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period from the First Commercial Sale of such
Licensed Product in such country until the later of (a) the last date on which
such Licensed Product is Covered by a Valid Claim within the Licensor Patents or
any OnCore Royalty Term Patent in such country, (b) the date on which sale of
such Licensed Product is no longer protected by regulatory data exclusivity in
such country or (c) ten years following First Commercial Sale of such Licensed
Product in such country; provided that this clause (c) shall only apply in the
event that the Licensed Product is Covered by a Valid Claim within the Licensor
Patents or any OnCore Royalty Term Patent at any time after the Execution Date.

10

--------------------------------------------------------------------------------

1.66    “Senior Executive” means a member of senior management of a Party who is
designated by such Party to resolve disputes under this Agreement.

1.67    “Sublicensee” means a Person other than an Affiliate of OnCore to which
OnCore (or its Affiliate) has, pursuant to Section 4.2, granted sublicense
rights under any of the license rights granted under Section 4.1; provided, that
“Sublicensee” shall exclude distributors.

1.68    “Tax” or “Taxes” means any federal, state, local or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.

1.69    “Technology and Program Transfer Plan” means the plan for the transfer
of Licensor Know-How, Licensor Materials and Licensor’s CYT003 program, an
outline of which is set forth on Schedule 1.69.

1.70    “Territory” means all the countries in the world.

1.71    “Third Party” means any Person other than Licensor, OnCore or any of
their respective Affiliates.

1.72    “Third Party Action” means any Action made by a Third Party against
either Party that claims that a Licensed Compound or Licensed Product, or its
use, Development, manufacture or sale infringes or misappropriates such Third
Party’s Intellectual Property rights.

1.73    “Third Party License Agreement” means any agreement entered into by a
Party or its Affiliate with a Third Party, or any amendment or supplement
thereto, in each case following the Effective Date, whereby royalties, fees or
other payments are to be made by a Party or its Affiliate to such Third Party in
connection with the grant of rights under intellectual property rights
Controlled by such Third Party, which rights are necessary or useful to
research, Develop, manufacture, have made, import, export, use or Commercialize
a Licensed Compound or Licensed Product.

1.74    “TLR agonist” means a molecule that activates Toll-like receptors.

1.75    “TLR7 agonist” means single-stranded RNA or any other TLR agonist that
activates Toll-like receptor 7.

1.76    “TLR7 Licensed Product” means a Licensed Product containing a TLR7
agonist.

1.77    “TLR9 agonist” means unmethylated CpG Oligodeoxynucleotide DNA or any
other TLR agonist that activates Toll-like receptor 9.

1.78    “TLR9 Licensed Product” means a Licensed Product containing a TLR9
agonist.

11

--------------------------------------------------------------------------------

1.79    “United States” or “US” means the United States of America, its
territories and possessions.

1.80    “USD” or “$” means the lawful currency of the United States.

1.81    “Valid Claim” means a claim (a) of an issued and unexpired patent which
has not lapsed or been revoked, abandoned or held unenforceable or invalid by a
final decision of a court or governmental or supra-governmental agency of
competent jurisdiction, unappealable or unappealed within the time allowed for
appeal, and which has not been disclaimed, denied or admitted to be invalid or
unenforceable through reissue, reexamination or disclaimer or otherwise, or (b)
of a patent application that is being diligently prosecuted and that has not
been pending for more than [***] from the earliest filing date from which such
patent application is entitled to claim priority and which claim has not been
revoked, cancelled, withdrawn, held invalid or abandoned.

1.82    Other Terms. The definition of each of the following terms is set forth
in the section of the Agreement indicated below:

  Defined Term Section   “Action” 8.5.2   “Agreement” Preamble   “Closing” 2.1  
“Closing Date” 2.1   “Controlling Party” 8.6.3   “Development Support” 5.2  
“Effective Date” Preamble   “Existing Licenses” 8.4.1   “Field Option” 4.4.2  
“Licensor” Preamble   “Licensor Indemnitees” 11.1   “Manufacturing Support” 5.4
  “No Shop Period” 3.3   “Offer Notice” 4.4.3   “OnCore” Preamble   “OnCore
Indemnitees” 11.2   “OnCore Patent” 8.4.4   “Option Exercise Notice” 4.4.2  
“Net Sales-Based Milestone Payment” 7.4   “Net Sales-Based Milestone Table” 7.4
  “Non-Escalable Dispute” 13.1   “Party” and “Parties” Preamble   “Regulatory
Support” 6.2   “Representatives” 5.2   “Right of First Refusal” 12.6.3   “Right
of First Refusal Notice Period” 12.6.3(b)   “Rules” 13.3   “Term” 12.1

12

--------------------------------------------------------------------------------


ARTICLE 2
CLOSING

2.1     Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place on a date and at a time agreed by the Parties, but
in no event later than the second Business Day following the date on which the
conditions set forth in Section 2.3 below (other than those conditions that by
their nature are to be satisfied at the Closing but subject to the fulfillment
or waiver of those conditions) have been satisfied or waived, at the offices of
[***] (local time), or at such other place as the Parties hereto may mutually
agree. The date on which the Closing occurs is referred to herein as the
“Closing Date”.

2.2     Deliveries at Closing. On the terms and subject to the conditions set
forth herein, at the Closing, each Party shall deliver to the other Party (at
the delivering Party’s cost and expense) such instruments and documents which
the receiving Party may reasonably deem necessary or as may be required to
consummate the transactions contemplated hereby, each in form and substance
reasonably satisfactory to the delivering Party. Without limiting the foregoing,
at the Closing, Licensor shall deliver to OnCore a copy of an interim balance
sheet based on going-concern values reviewed by Licensor’s independent auditor
that confirms that Licensor is not overindebted in the sense of art. 725 para. 2
of the Swiss Code of Obligations as well as written confirmation of Licensor’s
independent auditor that Licensor is not so overindebted.

2.3     Conditions to the Obligations of OnCore. The obligations of OnCore to
consummate the Closing, shall, at the option of OnCore, be subject to the
satisfaction or waiver, on or prior to the Closing Date, of the following
conditions:

2.3.1     Representations and Warranties. The representations and warranties of
Licensor made in this Agreement shall be true and correct in all respects: (a)
as of the date hereof; and (b) on and as of the Closing Date, as though made on
such date, in each case, except for those representations and warranties which
expressly refer to facts existing at a specific date (which shall be true and
correct as of such date).

2.3.2     Covenants. Licensor shall have performed or complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by Licensor on or before the Closing Date.

2.3.3     Bond Conversion. All publicly traded bonds of Licensor shall have been
converted into equity.

2.3.4     Certificate. Licensor shall have delivered to OnCore a certificate
dated the Closing Date and signed by an authorized officer of Licensor, to the
effect that the conditions set forth in Sections 2.3.1, 2.3.2 and 2.3.3 have
been satisfie.

2.3.5     Deliveries by Licensor. Licensor shall have delivered to OnCore at
Closing all of the items specified to be delivered in Section 2.2 hereof.

13

--------------------------------------------------------------------------------

2.3.6     Technology and Program Transfer Plan. The Parties shall have mutually
agreed upon a final Technology and Program Transfer Plan, which plan shall be
appended to Schedule 1.69 hereof.

2.4     Conditions to the Obligations of Licensor. The obligations of Licensor
to consummate the Closing shall, at the option of Licensor, be subject to the
satisfaction or waiver, on or prior to the Closing Date, of the following
conditions:

2.4.1     Representations and Warranties. The representations and warranties of
OnCore made in this Agreement, without giving effect to any materiality or
material adverse effect qualifications contained therein, shall be true and
correct in all respects: (a) as of the date hereof; and (b) on and as of the
Closing Date, as though made on such date, in each case, except for those
representations and warranties which expressly refer to facts existing at a
specific date (which shall be true and correct as of such date).

2.4.2     Covenants. OnCore shall have performed or complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by OnCore on or before the Closing Date.

2.4.3     Deliveries by OnCore. OnCore shall have delivered to Licensor at
Closing all of the items specified to be delivered by OnCore in Section 2.2
hereof.

2.4.4     Technology and Program Transfer Plan. The Parties shall have mutually
agreed upon a final Technology and Program Transfer Plan, which plan shall be
appended to Schedule 1.69 hereof.

ARTICLE 3
PRE-CLOSING COVENANTS

3.1     Access and Information. Without limiting Section 4.3 below, from and
after the Execution Date until the earlier of the termination of this Agreement
and the Closing, and in each case, subject to the confidentiality terms herein,
Licensor shall afford OnCore and its representatives reasonable access, during
regular business hours and upon reasonable advance notice, to the assets, books,
records and employees relating to the Licensed Technology, Licensed Compounds
and/or Licensed Products and/or all financial records of Licensor.

3.2     Conduct of Business. From and after Execution Date until the earlier of
the termination of this Agreement and the Closing, except as otherwise
contemplated by this Agreement or as OnCore shall otherwise consent in writing
(which consent OnCore shall not unreasonably withhold, condition or delay),
Licensor shall not:

3.2.1     sell, lease, license, transfer or dispose of any Licensed Technology
or otherwise disclose any Confidential Information relating thereto, or
mortgage, pledge or impose any Encumbrance (other than under the Existing
Licenses) on any of the Licensed Technology;

3.2.2     dispose of or permit to lapse any rights in, to or for the use of any
Licensed Technology;

14

--------------------------------------------------------------------------------

3.2.3     cancel or compromise any material debt or claim owed to Licensor or
waive any rights of material value relating to the Licensed Technology; or

3.2.4     authorize any of, or commit or agree to take any of the foregoing
actions.

3.3     No Shop. From and after the Execution Date until the earlier of the
termination of this Agreement and the Closing (the “No Shop Period”), Licensor
shall not, and shall cause its Affiliates and its and their respective officers,
directors, employees, representatives and agents (including any investment
banking, legal or accounting firm retained by it or any of them and any
individual member or employee of the foregoing) not to, initiate, solicit or
encourage any inquiry, proposal or offer from, or engage in any negotiations or
discussions regarding any such inquiry, proposal or offer with, any Third Party
(other than OnCore) regarding any direct or indirect acquisition, transfer,
license or other grant of rights with respect to the Licensor Technology in the
Field.

3.4     Materials Prior to Closing. Licensor shall provide OnCore, at OnCore’s
expense, with certain Licensor Materials prior to the Closing, including such
quantities of CYT003 and the associated analytical methods, as may be reasonably
requested by OnCore for the purpose of enabling OnCore’s conduct of certain
non-clinical research activities using such Licensor Materials. OnCore shall pay
for such Licensor Materials according to the purchase price set forth in
Schedule 1.43 pro rata based on the amount of materials transferred to OnCore.

ARTICLE 4
LICENSES AND OTHER RIGHTS

4.1     Grant of License to OnCore. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to OnCore and its Affiliates, effective as of
the Closing Date, an exclusive (even as to Licensor) worldwide right and license
(with the right to sublicense, subject to the provisions of Section 4.2) under
the Licensor Technology to research, Develop, manufacture, have manufactured,
use and Commercialize Licensed Compounds and Licensed Products in the Territory
in the Field. Notwithstanding that the licenses are not effective until the
Closing Date, Licensor grants to OnCore and its Affiliates the foregoing
licenses to the extent necessary for OnCore to exercise its rights pursuant to
Section 3.4.

4.2     Right to Sublicense. OnCore shall have the right, in its sole
discretion, to grant sublicenses, in whole or in part, through multiple tiers of
Sublicensees, under the licenses granted in Section 4.1, provided that no
sublicense or other right may be granted with respect to Licensor Technology,
Licensed Compounds or Licensed Products in any Additional Field for a period of
two (2) years after the exercise of the Field Option for such Additional Field
without the prior written consent of Licensor, such consent not to be
unreasonably withheld, conditioned or delayed.

4.3     Technology Transfer. After the Closing Date, Licensor shall make
available to OnCore the Licensor Know-How and Licensor Materials and undertake
the other activities set forth in the Technology and Program Transfer Plan in
the manner and according to the schedule set forth therein. OnCore shall be
responsible for certain costs as set forth in the Technology and Program
Transfer Plan; provided, however, that except as provided in Section 3.4, OnCore
shall not be required to make payments for any Licensor Materials until the
later of (i) March 31, 2015 and (ii) the Closing Date. The technology transfers
set forth in the Technology and Program Transfer Plan shall occur in an orderly
fashion and in a manner such that the value, usefulness and confidentiality of
the transferred Licensor Know-How, Licensor Materials and Regulatory
Documentation are preserved in all material respects. In addition to
implementing the Technology and Program Transfer Plan, during the Term, Licensor
shall provide to OnCore full and prompt disclosure, but in no event less
frequently than semi-annually, of any Licensor Technology that becomes
Controlled by Licensor or any of its Affiliates after the Closing Date and that
is necessary or useful to OnCore to conduct its activities or exercise its
rights as contemplated hereunder and shall, in the case of Licensor Know-How,
promptly following such disclosure, transfer to OnCore such Licensor Know-How.

15

--------------------------------------------------------------------------------

4.4     Field Option.

4.4.1     Licensor shall not, and shall cause its Affiliates not to, grant to
any Third Party any rights to the Licensor Technology in the Additional Fields,
except in accordance with Section 4.4.3.

4.4.2     Licensor hereby grants to OnCore the first option (the “Field Option”)
to expand the Field to include any Additional Fields in accordance with this
Section 4.4. OnCore may, at any time during the Term and regardless of whether
the Field Option has been previously exercised, give written notice (each an
“Option Exercise Notice”) to Licensor that OnCore wishes to exercise its Field
Option to include under this Agreement any Additional Fields. The Option
Exercise Notice shall set forth the Additional Fields to which the Field Option
shall apply. Effective upon the date of the Option Exercise Notice, the
definition of Field shall be deemed to include the Additional Fields that are
the subject of the Option Exercise Notice.

4.4.3     If a Third Party requests that Licensor grant any rights to the
Licensor Technology in any Additional Fields that have not already been included
in the Field, Licensor shall provide OnCore with written notice (each an “Offer
Notice”) of such request. The Offer Notice shall set forth the Additional Fields
requested by the Third Party and include all available Baseline Data. To the
extent the Baseline Data is not sufficient for OnCore to make a reasonably
informed decision regarding such Additional Field, OnCore shall so notify
Licensor and the Parties shall confer regarding what additional data OnCore may
reasonably require. OnCore shall have ninety (90) days from the later of (a) the
effective date of the Offer Notice or (b) receipt of all Baseline Data (if not
provided with the Offer Notice), in which to provide Licensor with an Option
Exercise Notice covering such Additional Fields. Effective upon the date of the
Option Exercise Notice, the definition of Field shall be deemed to include such
Additional Fields. If OnCore does not provide such Option Exercise Notice within
the ninety (90) day period, Licensor shall be free to grant a license to such
Third Party under the Licensor Technology only with respect to the Additional
Fields that were the subject of the Offer Notice and which are not already
included within the Field.

4.4.4     Within [***] months from providing the Option Exercise Notice, OnCore
shall commence the Development of at least one Licensed Product with respect to
each Additional Field for which OnCore has exercised the Field Option pursuant
to a research or development plan that in the exercise of OnCore’s prudent
scientific and business judgment is consistent with the level of efforts OnCore
would devote to a product at a similar stage in its product life and having
profit potential and strategic value comparable to that of the Licensed Product
for such Additional Field, taking into account, without limitation, commercial,
legal and regulatory factors, target product profiles, product labeling, past
performance, the regulatory environment and competitive market conditions in the
therapeutic area, safety and efficacy of the Licensed Product in such Additional
Field.

16

--------------------------------------------------------------------------------

4.5     Financial Reporting. On or before March 31 and September 30 of each year
of the Term, Licensor shall provide to OnCore full and prompt disclosure, of
Licensor’s financial condition, including a copy of an interim balance sheet
based on going-concern values reviewed by Licensor’s independent auditor.

ARTICLE 5
DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF PRODUCT

5.1     Development of Licensed Product by OnCore. After the Closing Date,
OnCore shall have the exclusive right and decision-making authority to research
and Develop the Licensed Compounds and Licensed Products in the Field and to
conduct (either itself or through its Affiliates, agents, subcontractors and/or
Sublicensees) all clinical trials and non-clinical studies OnCore believes
appropriate to obtain Regulatory Approval for Licensed Products in the Field.

5.2     Licensor Support in Development. After the Closing Date, Licensor shall
assist OnCore with Development of the Licensed Compounds and Licensed Products
by making its employees, consultants, contractors, advisors and agents
(“Representatives”) that are knowledgeable regarding the Licensor Technology,
the Licensed Compounds or Licensed Products (including the properties and
functions thereof), available to OnCore for scientific and technical
explanations, advice and on-site support (collectively, the “Development
Support”). All Development Support requested by OnCore shall be at OnCore’s
expense and at industry standard rates

5.3     Commercialization. After the Closing Date, OnCore (or its Affiliates,
Sublicensees or other Third Parties designated by OnCore) shall have the
exclusive right and decision-making authority to Commercialize Licensed Products
and Licensed Compounds in the Field.

5.4     Clinical and Commercial Manufacturing. After the Closing Date, OnCore
(or its Affiliates, Sublicensees or other Third Parties designated by OnCore)
shall have the exclusive right to manufacture the Licensed Compounds and
Licensed Products for use in the Field. After the Closing Date, Licensor shall
make Representatives that are knowledgeable regarding the Licensor Technology,
the Licensed Compounds or Licensed Products available to OnCore for scientific
and technical explanations, advice and on-site support, that may reasonably be
required by OnCore, relating to the manufacture of a Licensed Compound and
Licensed Product (the “Manufacturing Support”), including manufacturing
scale-up. All such Manufacturing Support shall be at OnCore’s expense and at
industry standard rates.

17

--------------------------------------------------------------------------------

5.5     Diligence by OnCore. After the Closing Date, OnCore shall use
Commercially Reasonable Efforts to Develop and Commercialize at least one
Licensed Product in the Field and, to the extent OnCore exercises the Field
Option for an Additional Field, in each Additional Field. OnCore shall have the
exclusive right to determine, in its sole discretion, the launch strategy for a
Licensed Product in the Field subject to its exercise of Commercially Reasonable
Efforts and the availability of any necessary Third Party licenses or other
rights. Activities by OnCore’s Affiliates and Sublicensees shall be considered
as OnCore’s activities under this Agreement for purposes of determining whether
OnCore has complied with its obligation to use Commercially Reasonably Efforts.
OnCore shall be relieved of its diligence obligations under this Section 5.5
starting from the date OnCore provides Licensor with a termination notice
pursuant to Section 12.3 or Section 12.4, subject to the terms and conditions
described in Section 12.5.2(a)(vii) .

5.6     OnCore’s Right to Subcontract. OnCore may exercise any of its rights, or
perform any of its obligations, under this Agreement (including any of the
rights licensed in Section 4.1) by subcontracting the exercise or performance of
all or any portion of such rights and obligations on OnCore’s behalf. Any
subcontract granted or entered into by OnCore as contemplated by this Section
5.6 of the exercise or performance of all or any portion of the rights or
obligations that OnCore may have under this Agreement shall not relieve OnCore
from any of its obligations under this Agreement.

5.7     Trade Marks. After the Closing Date, as between Licensor and OnCore,
OnCore shall have the sole authority to select trademarks for Licensed Products
in the Field and shall own all such trademarks.

5.8     Reporting. OnCore shall, within [***] days of each anniversary of the
Closing Date, provide Licensor with a written report summarizing in reasonable
detail its major Development and, as applicable, Commercialization activities
conducted since the last such report. All information and reports provided to
Licensor pursuant to this Section 5.8 shall be treated as Confidential
Information of OnCore hereunder. Notwithstanding the foregoing, OnCore’s
obligation to provide reports under this Section 5.8 shall expire: (a) with
respect to Development, upon receipt of Regulatory Approval for Licensed
Product, and (b) with respect to Commercialization, upon the third anniversary
of the First Commercial Sale of Licensed Product hereunder.

ARTICLE 6
REGULATORY MATTERS

6.1     Regulatory Filings. After the Closing Date, as between OnCore and
Licensor, OnCore shall own and maintain all regulatory filings and Regulatory
Approvals for Licensed Products in the Field, including all INDs and Marketing
Authorization Applications.

6.2     Communications with Regulatory Authorities. After the Closing Date,
OnCore (or one of its Affiliates or Sublicensees) shall be responsible, and act
as the sole point of contact, for communications with Regulatory Authorities in
connection with the Development, Commercialization, and manufacturing of
Licensed Compounds and Licensed Products in the Field. After the Closing Date,
Licensor shall not initiate, with respect to any Licensed Compound or Licensed
Product in the Field, any meetings or contact with Regulatory Authorities
without OnCore’s prior written consent. After the Closing Date, to the extent
Licensor receives any written or oral communication from any Regulatory
Authority relating to a Licensed Compound or Licensed Product in the Field,
Licensor shall (a) refer such Regulatory Authority to OnCore, and (b) as soon as
reasonably practicable (but in any event within twenty-four (24) hours), notify
OnCore and provide OnCore with a copy of any written communication received by
Licensor or, if applicable, complete and accurate minutes of such oral
communication. After the Closing Date, at the request of OnCore, Licensor shall
make available to OnCore a Representative knowledgeable regarding the Licensor
Technology, the Licensed Compounds or Licensed Products, who shall, together
with the representatives of OnCore, participate in and contribute to meetings
with the Regulatory Authorities with respect to regulatory matters relating to
the Licensor Technology (“Regulatory Support”). All such Regulatory Support
shall be at OnCore’s expense and at industry standard rates.

18

--------------------------------------------------------------------------------

6.3     Adverse Event Reporting. The Parties agree to comply with any and all
Laws that are applicable as of the Execution Date and thereafter during the Term
in connection with Licensed Product safety data collection and reporting. After
the Execution Date, if Licensor has or receives any information regarding any
Adverse Event which may be related to the use of Licensed Product, then Licensor
shall provide OnCore with all such information in English within such time that
shall enable OnCore to comply with all Laws and relevant regulations and
requirements. OnCore shall report to Licensor any Adverse Event culminating in
death or permanent disability of a patient or subject who is administered
Licensed Product.

6.4     Recalls. After the Closing Date, OnCore shall have the sole right to
determine whether and how to implement a recall or other market withdrawal of a
Licensed Product in the Field.

ARTICLE 7
FINANCIAL PROVISIONS

7.1     Development Milestones.

7.1.1     In partial consideration of the rights granted by Licensor to OnCore
and subject to the terms and conditions set forth in this Agreement, OnCore
shall pay to Licensor a milestone payment within [***] days after the
achievement of each of the following milestones for the first Licensed Compound
in a Licensed Compound Series developed and commercialized for diagnosis,
prevention and treatment of hepatitis virus infections in humans and any
additional virus infection included in the Field upon exercise of the Field
Option, in each case only if such Licensed Compound was Covered by a Valid Claim
within the Licensor Patents or any OnCore Royalty Term Patent at any time after
the Execution Date:

Development Milestone
Payment
(all in USD)

Upon enrollment of the first patient in the first Phase 1b POC Trial

[***]

Upon enrollment of the first patient in the first Phase 2 clinical trial

[***]

Upon enrollment of the first patient in the first Phase 3 clinical trial

[***]

Upon the first New Drug Application filing with the FDA for regulatory
approval in the United States

[***]

Upon the first MAA filing for regulatory approval in the European Union

[***]

Upon the first New Drug Application or equivalent filing for regulatory
approval in the first of: China, Japan, South Korea, Taiwan or Singapore

[***]

Upon the first approval of a New Drug Application in the United States

[***]

Upon the first approval of an MAA in the European Union

[***]

Upon the first approval of a New Drug Application or equivalent in the first
of: China, Japan, South Korea, Taiwan or Singapore

[***]

19

--------------------------------------------------------------------------------

7.1.2     Each milestone payment in this Section 7.1 shall be payable only upon
the first achievement of such milestone in a particular indication for the first
Licensed Product from the same Licensed Compound Series and no amounts shall be
due for subsequent or repeated achievements of such milestone in such indication
with Licensed Products from such Licensed Compound Series.

7.1.3     If the first Licensed Product in a Licensed Compound Series in a
particular indication is abandoned for any reason prior to the First Commercial
Sale and an additional Licensed Product in the same Licensed Compound Series for
the same indication is advanced into clinical development, OnCore shall resume
milestone payments starting at the event subsequent to the last milestone
payment that was made with respect to the first Licensed Product in such
Licensed Compound Series.

7.1.4     If a development milestone event based on the enrollment of the first
patient in a particular clinical trial has not been achieved with a Licensed
Product, but a subsequent development milestone event is achieved, then the
milestone payment for the preceding milestone event shall become due and payable
upon the achievement of such subsequent milestone event.

7.1.5     The maximum aggregate amount payable by OnCore pursuant to this
Section for each Licensed Compound Series for a given indication is $67 million
and for all Licensed Products for a given indication is [***].

7.2     Discontinuation Payment. In the event that development of a Licensed
Product that has successfully completed a Phase 1b POC Trial is terminated by
OnCore for reason other than safety or efficacy and no other Licensed Product
containing the same agonist (i.e., a TLR9 agonist, TLR7 agonist or RIG-I
agonist) remains under development, OnCore shall pay Licensor a one-time
discontinuation payment of [***] within [***] days of such discontinuation.
OnCore shall make this discontinuation payment only once in the Field (as
defined as of the Execution Date) regardless of the number of Licensed Products
that are discontinued in the Field, and only once for each of the Additional
Fields with respect to which OnCore has exercised the Field Option regardless of
the number of Licensed Products that are discontinued in such Additional Field.
If OnCore fails to initiate research or development activities in such
Additional Field within [***] months from providing the Option Exercise Notice,
OnCore shall pay to Licensor a one-time discontinuation payment of [***]. If a
discontinuation payment is due with respect to an Additional Field, the licenses
granted under this Agreement shall automatically terminate with respect to such
Additional Field.

20

--------------------------------------------------------------------------------

7.3     Royalty Payments for Licensed Product.

7.3.1     Royalty Rate. As further consideration for the rights granted to
OnCore hereunder, subject to Sections 7.3.2, 7.3.3 and 7.3.4, during each
applicable Royalty Term, OnCore shall pay to Licensor a royalty on Net Sales of
each Licensed Product in the Territory (excluding Net Sales of each Licensed
Product in any country in the Territory for which the Royalty Term for such
Licensed Product in such country has expired) during each Calendar Year at the
following rates:

Net Sales in the Territory of all
Licensed Products in a Calendar Year Royalty Rate


For that portion of aggregate Net Sales of all Licensed
Products in the Territory during a Calendar Year less
than [***]

[***]

For that portion of aggregate Net Sales of all Licensed
Products in the Territory during a Calendar Year equal
to or greater than [***] but less than [***]

[***]

For that portion of aggregate Net Sales of all Licensed
Products in the Territory during a Calendar Year equal
to or greater than [***]

[***]

7.3.2     Royalty Step-Down. If, during the Royalty Term, there is (i) Generic
Competition with a Licensed Product in a particular country, or (ii) no Valid
Claim of a Licensor Patent or OnCore Royalty Term Patent covering a Licensed
Product in a particular country, then, for such country, the royalties payable
to Licensor for Net Sales of such Licensed Product in such country shall be
reduced by [***] of the applicable royalty rate(s) set forth in Section 7.3.1.

7.3.3     Compulsory License. In the event that Licensor or OnCore receives a
request for a Compulsory License anywhere in the world, it shall promptly notify
the other Party. If any Third Party obtains a Compulsory License in any country,
then Licensor or OnCore (whoever has first notice) shall promptly notify the
other Party. Thereafter, as of the date the Third Party obtained such Compulsory
License in such country, the royalty rate payable under Section 7.3.1 to
Licensor for Net Sales in such country shall be adjusted to equal any lower
royalty rate granted to such Third Party for such country with respect to the
sales of such Licensed Product therein. In addition, should OnCore grant a
Sublicense to a Third Party in any country to avoid the imposition of such a
Compulsory License, the royalty rate payable under Section 7.3.1 to Licensor for
Net Sales in such country shall also be adjusted to match any lower royalty rate
payable by such Sublicensee for such country under such Sublicense.

21

--------------------------------------------------------------------------------

7.3.4     Reductions for Third Party License Agreements. If OnCore or any of its
Affiliates enter into a Third Party License Agreement(s) required to avoid or
settle an alleged infringement of such Third Party’s Intellectual Property
rights arising from the use, Development, manufacture or sale of a Licensed
Compound or Mono Product, OnCore shall be entitled to deduct from any amount
payable to Licensor under Section 7.3.1 [***] of any amounts paid by OnCore or
such Affiliates pursuant to such Third Party License Agreement(s) in respect of
the Licensed Product which gave rise to the payment obligation under Section
7.3.1; provided, that in no event shall the foregoing deduction reduce the
amount due to Licensor pursuant to Section 7.3.1 for any Calendar Quarter by
more than [***]. If, but for the proviso in the preceding sentence, the
deduction under this Section 7.3.4 would have reduced a payment made by OnCore
by more than [***], then the amount of such deduction that exceeds [***] will be
carried over to subsequent payments until the full amount that OnCore would have
been entitled to deduct (absent the above limitation) is deducted.

7.3.5     Timing of Payment. Royalties payable under Section 7.3 shall be
payable on actual Net Sales and shall accrue at the time the payment for the
sale of Licensed Product is received. Royalty obligations that have accrued
during a particular Calendar Quarter shall be paid, on a Calendar Quarter basis,
within [***] after the end of each Calendar Quarter during which the royalty
obligation accrued.

7.3.6     Royalty Reports and Records Retention. Within [***] after the end of
each Calendar Quarter during which Licensed Product has been sold, OnCore shall
deliver to Licensor, together with the applicable royalty payment due for such
Calendar Quarter, a written report, on a Licensed Product-by-Licensed Product
and a country-by-country basis, of Net Sales subject to royalty payments for
such Calendar Quarter. Such report shall be deemed “Confidential Information” of
OnCore subject to the obligations of ARTICLE 9 of this Agreement. For one year
(unless OnCore’s, or any of its relevant Affiliate’s, internal company
procedures require a shorter period) after each sale of Licensed Product occurs,
OnCore shall, and shall ensure that its Affiliates and Sublicensees, keep
complete and accurate records of such sale in sufficient detail to confirm the
accuracy of the royalty calculations hereunder.

7.4     Sales Performance Milestones. In partial consideration of the license
rights granted by Licensor to OnCore hereunder, in the event that the cumulative
Net Sales in the Territory for all Licensed Products made by OnCore or any of
its Affiliates or Sublicensees exceeds a threshold set forth in the left-hand
column of the table immediately below (the “Net Sales-Based Milestone Table”),
OnCore shall pay to Licensor a milestone payment (each, a “Net Sales-Based
Milestone Payment”) in the corresponding amount set forth in the right column of
the Net Sales-Based Milestone Table. Each Net Sales-Based Milestone Payment
shall be due upon the later of (a) [***] after achievement of the applicable
threshold or (b) for any payment other than the first Net Sales-Based Milestone
Payment, the first Business Day of the next Fiscal Year following payment of the
immediately preceding Net Sales-Based Milestone Payment. Each Net Sales-Based
Milestone Payment is payable only on the first achievement of such milestone and
the maximum aggregate amount payable by OnCore pursuant to this Section is
[***].

22

--------------------------------------------------------------------------------


Net Sales Performance Threshold Payment Cumulative Net Sales ≥ [***] [***]
Cumulative Net Sales ≥ [***] [***] Cumulative Net Sales ≥ [***] [***] Cumulative
Net Sales ≥ [***] [***]

7.5     Mode of Payment and Currency. All payments to Licensor hereunder shall
be made by deposit of USD in the requisite amount to such bank account as
Licensor may from time to time designate by written notice to OnCore. With
respect to sales not denominated in USD, OnCore shall convert applicable sales
in foreign currency into USD by using the then current and reasonable standard
exchange rate methodology applied to its external reporting or other standard
practice used for the preparation of its audited financial statements. Based on
the resulting sales in USD, the then applicable royalties shall be calculated.
The Parties may vary the method of payment set forth herein at any time upon
mutual written agreement, and any change shall be consistent with the local Law
at the place of payment or remittance.

7.6     Legal Restrictions. If at any time legal restrictions prevent the
remittance by OnCore of all or any part of royalties due on Net Sales in any
country, OnCore shall have the right and option to make such payment either by
depositing the amount thereof in local currency to an account in the name of
Licensor in a bank or other depository selected by Licensor in such country.

7.7     Audits.

7.7.1     Audits Generally. During the Royalty Term and for one Calendar Year
thereafter, and not more than once in each Calendar Year, OnCore shall permit,
and shall cause its Affiliates to permit, an independent certified public
accounting firm of nationally recognized standing selected by Licensor, and
reasonably acceptable to OnCore, to have access to and to review, during normal
business hours upon reasonable prior written notice, the applicable records of
OnCore and its Affiliates to verify the accuracy of the royalty reports and
payments under this ARTICLE 7. Such review may cover the records for sales made
in any Calendar Year ending not more than one year prior to the date of such
request. The accounting firm shall disclose to Licensor and OnCore only whether
the royalty reports are correct or incorrect and the specific details concerning
any discrepancies. No other information shall be provided to Licensor.

7.7.2     Audit-Based Reconciliation. If such accounting firm concludes that
additional amounts were owed during such period, and OnCore agrees with such
calculation, OnCore shall pay the additional undisputed amounts within [***]
after the date Licensor delivers to OnCore such accounting firm’s written
report. If such accounting firm concludes that an overpayment was made, such
overpayment shall be fully creditable against amounts payable in subsequent
payment periods or, at OnCore’s request, shall be promptly reimbursed to OnCore.

23

--------------------------------------------------------------------------------

If OnCore disagrees with such calculation, it may retain its own independent
certified public accounting firm of recognized standing and reasonably
acceptable to Licensor, to conduct a review, and if such firm concurs with the
other accounting firm, OnCore shall make the required payment within [***] after
the date OnCore receives the report of its accounting firm. If OnCore’s
accounting firm does not concur, OnCore and Licensor shall meet and negotiate in
good faith a resolution of the discrepancies between the two firms. Licensor
shall pay for the cost of any audit, unless OnCore has underpaid Licensor by at
least [***], in which case OnCore shall pay for the cost of the audit.

7.7.3     Audit Confidentiality. Each Party shall treat all information that it
receives under this Section 7.7 in accordance with the confidentiality
provisions of ARTICLE 9 of this Agreement, and shall cause its accounting firm
to enter into an acceptable confidentiality agreement with the other Party
obligating such firm to retain all such financial information in confidence
pursuant to such confidentiality agreement, except to the extent necessary for
such Party to enforce its rights under this Agreement. The terms of this Section
7.7 shall apply mutatis mutandis with respect to OnCore’s right to audit
Licensor’s records related to those Out-of-Pocket Expenses for which Licensor
seeks reimbursement hereunder.

7.8     Withholding Tax. Licensor shall be responsible for the payment of any
and all Taxes levied on account of the royalties and other payments paid to
Licensor by OnCore or its Affiliates or Sublicensees under this Agreement. If
Law requires that Taxes be deducted and withheld from royalties or other
payments paid under this Agreement, OnCore shall (a) deduct those Taxes and
interests and penalties assessed thereon from the payment or from any other
payment owed by OnCore hereunder; (b) pay the Taxes to the proper governmental
body; (c) send evidence of the obligation together with proof of Tax payment to
Licensor within [***] following such payment; (d) remit the net amount, after
deductions or withholding made under this Section 7.8; and (e) cooperate with
Licensor in any way reasonably requested by Licensor, to obtain available
reductions, credits or refunds of such Taxes; provided, however, that Licensor
shall reimburse OnCore for OnCore’s reasonable and documented out-of-pocket
expenses incurred in providing such assistance.

ARTICLE 8
INVENTIONS AND PATENTS

8.1     Patent Listing under Public Health Services Act. Each Party shall
immediately give written notice to the other Party of any certification of which
they become aware filed pursuant to 42 USC. §262(1)(3) (or any amendment or
successor statute thereto) claiming that any Licensor Patents covering Licensed
Compound or Licensed Product, or the manufacture or use of each of the
foregoing, are invalid or unenforceable, or that infringement shall not arise
from the manufacture, use or sale of a product by a Third Party.

8.2     Listing of Patents. OnCore shall have the sole right to determine which
of the Licensor Patents, if any, shall be listed for inclusion in the Approved
Drug Licensed Products with Therapeutic Equivalence Evaluations (commonly
referred to as the Orange Book), or any successor Law in the United States,
together with any comparable Laws in any other country.

24

--------------------------------------------------------------------------------

8.3     Further Assurances. Licensor shall require all of its employees, and use
its best efforts to require its contractors and agents, and any Affiliates and
Third Parties working on its behalf under this Agreement (and their respective
employees, contractors and agents), to assign to Licensor any Licensor
Technology.

8.4     Patent Prosecution and Maintenance.

8.4.1     Licensor Patents.

(a)     OnCore shall have the first right to file, prosecute and maintain
Licensor Patents in Licensor’s name, using a mutually agreeable patent attorney
or law firm. OnCore shall keep Licensor informed of the status of the filing and
prosecution of Licensor Patents and related proceedings (e.g. interferences,
oppositions, reexaminations, reissues, revocations or nullifications) in a
timely manner, and shall take into consideration the advice and recommendations
of Licensor. At OnCore’s request, Licensor shall provide OnCore with reasonable
assistance in prosecuting Licensor Patents to the extent possible, including
providing such data in Licensor’s Control that is, in OnCore’s reasonable
judgment, needed to support the prosecution of a Licensor Patent. The Parties
acknowledge that the patents and patent applications set forth on Schedule 1.44
are the subject of the Existing Licenses. For so long as such Existing Licenses
are in effect, such patents and patent applications are subject to certain
priority and consent rights related to prosecution, enforcement and abandonment
as provided in the Existing Licenses.

(b)     As of the Execution Date, OnCore shall bear the costs and expenses of
filing, prosecuting and maintaining Licensor Patents; provided that, if Licensor
grants rights to any Third Parties under any Licensor Patents in fields other
than the Field, each such Third Party shall share equally with OnCore in such
costs and expenses.

8.4.2     Election Not to file and Prosecute Licensor Patents. If OnCore elects
not to file or to continue to prosecute or maintain a Licensor Patent in
Licensor’s name in any country, then it shall notify Licensor in writing at
least [***] before any deadline applicable to the filing, prosecution or
maintenance of such Licensor Patent, as the case may be, or any other date by
which an action must be taken to establish or preserve such Licensor Patent in
such country or possession. In such case, Licensor shall have the right to
pursue the filing or support the continued prosecution or maintenance of such
Licensor Patent and OnCore shall provide to Licensor all unpublished patent
applications and any other information and documents necessary to permit
Licensor to take such action to establish or preserve any such Licensor Patent
in such country or possession.

8.4.3     Patent Term Extension. OnCore shall be responsible, in Licensor’s
name, for obtaining patent term extensions wherever available for Licensor
Patents. Licensor shall provide OnCore with all relevant information,
documentation and assistance in this respect as may reasonably be requested by
OnCore. In the event that any election with respect to obtaining patent term
extensions is to be made, OnCore shall have the right to make such elections,
and Licensor shall abide by all such elections.

25

--------------------------------------------------------------------------------

8.4.4     OnCore Patents. OnCore shall own any Know-How developed by OnCore or
any of its Affiliates or a Third Party on behalf of OnCore and shall have the
right, but not the obligation, to file, prosecute and maintain Patent Rights
covering or claiming any such Know-How (“OnCore Patent”). OnCore shall bear all
costs and expenses of filing, prosecuting and maintaining OnCore Patents and
Licensor shall have no particular rights with respect thereto.

8.5     Enforcement of Patents and Know-How.

8.5.1     Notice.

(a)     The Parties acknowledge that the patents and patent applications set
forth on Schedule 1.44 are the subject of the Existing Licenses. For so long as
such Existing Licenses are in effect, such patents and patent applications are
subject to certain priority and consent rights related to prosecution,
enforcement and abandonment as provided in the Existing Licenses.

(b)     If either Party knows or believes that an infringement, unauthorized
use, misappropriation, ownership claim, threatened infringement or other similar
activity by a Third Party exists or has occurred with respect to any Licensor
Technology, or if a Third Party claims that any Licensor Patent is invalid or
unenforceable, the Party possessing such knowledge or belief shall notify the
other Party and provide it with all details that are known by such Party.

(c)     In the event that Licensor believes that an OnCore Patent, if any, is
being infringed by a Third Party or if a Third Party claims that any OnCore
Patent is invalid or unenforceable, Licensor shall notify OnCore and provide it
with details of such infringement or claim.

8.5.2     Right to Bring an Action. OnCore shall have the exclusive right to
attempt to resolve any infringement or claim, including by filing an
infringement suit, defending against such claim or taking other similar action,
with respect to the use or practice of a Licensor Patent in the Field (each, an
“Action”) and to compromise or settle any such infringement or claim; provided,
however, that in case such infringement also involves any product comprising IgE
coupled to Qb VLPs or CYT003, then OnCore’s right shall be subject to the
permission of Novartis and Pfizer that OnCore may initiate or participate in
legal actions against such infringement, which permission Licensor shall use
Commercially Reasonable Efforts to obtain. At OnCore’s request, Licensor shall
immediately provide OnCore with all relevant documentation (as may be requested
by OnCore) evidencing that OnCore is validly empowered by Licensor to take such
an Action. Licensor is obligated to join OnCore in such Action if OnCore
determines that it is necessary to demonstrate “standing to sue.” If OnCore does
not intend to prosecute or defend an Action, OnCore shall promptly inform
Licensor.

8.5.3     Costs of an Action. Subject to the respective indemnity obligations of
the Parties set forth in ARTICLE 11, the Party taking an Action under Section
8.5.2 shall pay all costs associated with such Action, other than (subject to
Section 8.5.5) the expenses of the other Party if the other Party elects to join
such Action (as provided in the last sentence of this paragraph); provided that,
if OnCore is the Party who is taking such Action, then OnCore shall have the
right to deduct [***] of its costs associated with such Action from any amounts
due to Licensor pursuant to ARTICLE 7 hereof. Each Party shall have the right to
join an Action relating to a Licensor Patent, at its own expense

26

--------------------------------------------------------------------------------

8.5.4     Settlement. Neither Party shall settle or otherwise compromise any
Action by admitting that any Licensor Patent is invalid or unenforceable without
the other Party’s prior written consent and, in the case of Licensor, Licensor
may not settle or otherwise compromise an Action in a way that adversely affects
or would be reasonably expected to adversely affect OnCore’s rights or benefits
hereunder without OnCore’s prior written consent.

8.5.5     Reasonable Assistance. The Party not enforcing or defending Licensor
Patents shall provide reasonable assistance to the other Party, including
providing access to relevant documents and other evidence and making its
employees available, subject to the other Party’s reimbursement, on an on-going
basis, of any reasonable out-of-pocket expenses incurred by the non-enforcing or
non-defending Party in providing such assistance.

8.5.6     Distribution of Amounts Recovered. Any amounts recovered by the Party
taking an Action pursuant to this Section 8.5, whether by settlement or
judgment, shall be allocated in the following order: (a) to reimburse the Party
taking such Action for any costs incurred, which, if such Party is OnCore, shall
be limited to those costs not deducted pursuant to Section 8.5.3 from amounts
due to Licensor hereunder; (b) to reimburse Licensor, if it is the Party not
taking such action for any costs deducted pursuant to Section 8.5.3 from the
amounts due to Licensor hereunder; (c) to reimburse the Party not taking such
Action for its costs incurred in such Action, if it joins such Action; and (d)
the remaining amount of such recovery shall be allocated to OnCore and deemed to
be Net Sales for the Calendar Quarter in which the amount is paid and OnCore
shall pay to Licensor a royalty on such remaining amount based on the royalty
rates set forth in Section 7.3.

8.5.7     OnCore Patents. OnCore shall have the sole right and authority, but
not the obligation, to enforce OnCore Patents against any Third Party infringer;
provided that Licensor shall provide reasonable assistance to OnCore with
respect thereto, including providing access to relevant documents and other
evidence and making its employees available, subject to OnCore’s reimbursement,
on an on-going basis, of any out-of-pocket expenses incurred in providing such
assistance.

8.6     Third Party Actions Claiming Infringement.

8.6.1     Notice. If a Party becomes aware of any Third Party Action, such Party
shall promptly notify the other Party of all details regarding such claim or
action that is reasonably available to such Party.

8.6.2     Right to Defend. OnCore shall have the right, at its sole expense, but
not the obligation, to defend a Third Party Action and to compromise or settle
such Third Party Action. If OnCore declines or fails to assert its intention to
defend such Third Party Action within [***] after sending (in the event that
Licensor is the notifying Party) or receipt (in the event that OnCore is the
notifying Party) of notice under Section 8.6.1 then Licensor shall have the
right to defend such Third Party Action. The Party defending such Third Party
Action shall have the sole and exclusive right to select counsel for such Third
Party Action.

27

--------------------------------------------------------------------------------

8.6.3     Consultation. The Party defending a Third Party Action pursuant to
Section 8.6.2 shall be the “Controlling Party.” The Controlling Party shall
consult with the non-Controlling Party on all material aspects of the defense.
The non-Controlling Party shall have a reasonable opportunity for meaningful
participation in decision-making and formulation of defense strategy. The
Parties shall reasonably cooperate with each other in all such actions or
proceedings. The non-Controlling Party shall be entitled to be represented by
independent counsel of its own choice at its own expense.

8.6.4     Appeal. In the event that a judgment in a Third Party Action is
entered against the Controlling Party and an appeal is available, the
Controlling Party shall have the first right, but not the obligation, to file
such appeal. In the event the Controlling Party does not desire to file such an
appeal, it shall promptly, in a reasonable time period (i.e., with sufficient
time for the non-Controlling Party to take whatever action may be necessary)
prior to the date on which such right to appeal shall lapse or otherwise
diminish, permit the non-Controlling Party to pursue such appeal at such
non-Controlling Party’s own cost and expense. If Law requires the other Party’s
involvement in an appeal, the other Party shall be a nominal party of the appeal
and shall provide reasonable cooperation to such Party at such Party’s expense.

8.6.5     Costs of an Action. Subject to the respective indemnity obligations of
the Parties set forth in ARTICLE 11, the Controlling Party shall pay all costs
associated with such Third Party Action other than the expenses of the other
Party if the other Party elects to join such Third Party Action (as provided in
the last sentence of this paragraph); provided, that, without limitation of
Licensor’s indemnification obligations under ARTICLE 11, if OnCore is the
Controlling Party, OnCore shall have the right to deduct [***] of its costs
associated with such Third Party Action from any amounts due to Licensor
pursuant to ARTICLE 7 hereof. Each Party shall have the right to join a Third
Party Action defended by the other Party, at its own expense.

8.6.6     No Settlement Without Consent. Neither Party shall settle or otherwise
compromise any Third Party Action by admitting that any Licensor Patent is
invalid or unenforceable without the other Party’s prior written consent and, in
the case of Licensor, Licensor may not settle or otherwise compromise a Third
Party Action in a way that adversely affects or would be reasonably expected to
adversely affect OnCore’s rights and benefits hereunder without OnCore’s prior
written consent.

ARTICLE 9
CONFIDENTIALITY

9.1     Confidentiality Obligations. Each Party agrees that, for the Term and
for five (5) years thereafter, each Party shall, and shall ensure that its
Representatives hold in confidence all Confidential Information disclosed to it
by the other Party pursuant to this Agreement, unless such information:

28

--------------------------------------------------------------------------------

9.1.1     is or becomes generally available to the public other than as a result
of disclosure by the recipient;

9.1.2     is already known by or in the possession of the recipient at the time
of disclosure by the disclosing Party;

9.1.3     is independently developed by recipient without use of or reference to
the disclosing Party’s Confidential Information; or

9.1.4     is obtained by recipient from a Third Party that has not breached any
obligations of confidentiality.

9.2     Permitted Disclosures. The recipient shall not disclose any of the
Confidential Information, except to Representatives of the recipient who need to
know the Confidential Information for the purpose of performing the recipient’s
obligations, or exercise its rights, under this Agreement and who are bound by
obligations of non-use and non-disclosure substantially similar to those set
forth herein. The recipient shall be responsible for any disclosure or use of
the Confidential Information by such Representatives. The recipient shall
protect Confidential Information using not less than the same care with which it
treats its own confidential information, but at all times shall use at least
reasonable care. Each Party shall: (a) implement and maintain appropriate
security measures to prevent unauthorized access to, or disclosure of, the other
Party’s Confidential Information; (b) promptly notify the other Party of any
unauthorized access or disclosure of such other Party’s Confidential
Information; and (c) cooperate with such other Party in the investigation and
remediation of any such unauthorized access or disclosure.

9.3     Permitted Use.

9.3.1     Notwithstanding Section 9.1, OnCore may use Licensor’s Confidential
Information for the purpose of performing its obligations, or exercising its
rights, under this Agreement, including for purposes of:

9.3.2     filing or prosecuting patent applications, subject to the terms of
Section 8.3;

9.3.3     prosecuting or defending litigation;

9.3.4     conducting pre-clinical studies or clinical trials pursuant to this
Agreement;

9.3.5     seeking or maintaining Regulatory Approval of Licensed Products; or

9.3.6     complying with Law, including securities Law and the rules of any
securities exchange or market on which OnCore’s securities may be listed or
traded.

9.3.7     In addition to the foregoing, OnCore may, in connection with the
Development or Commercialization of Licensed Compounds and/or Licensed Products
under this Agreement, disclose Confidential Information of Licensor to any Third
Party, provided that such Third Party is bound by obligations of confidentiality
at least as stringent as the ones herein.

29

--------------------------------------------------------------------------------

9.3.8     In connection with any permitted filing by either Party of this
Agreement with any governmental body, the filing Party shall endeavor to obtain
confidential treatment of economic, trade secret information and such other
information as may be requested by the other Party, and shall provide the other
Party with the proposed confidential treatment request with reasonable time for
such other Party to provide comments, and shall include in such confidential
treatment request all reasonable comments of the other Party.

9.4     Required Disclosure. The recipient may disclose the Confidential
Information to the extent required by Law or court order; provided, however,
that the recipient promptly provides to the disclosing party prior written
notice of such disclosure and provides reasonable assistance in obtaining an
order or other remedy protecting the Confidential Information from public
disclosure.

9.5     Publications. Licensor shall not publish any information relating to a
Licensed Compound or Licensed Product without the prior written consent of
OnCore (which consent may be withheld or given in OnCore’s sole discretion),
unless such information has already been publicly disclosed either prior to the
Effective Date or after the Effective Date through no fault of Licensor or
otherwise not in violation of this Agreement. OnCore shall have the right to
make such publications as it chooses, in its sole discretion, without the
approval of Licensor. Licensor shall submit to OnCore for OnCore’s written
approval (which approval be granted or denied in OnCore’s sole discretion) any
publication or presentation (including in any seminars, symposia or otherwise)
of information related directly or indirectly to a Licensed Product for review
and approval at least [***] prior to submission for the proposed date of
publication or presentation. Notwithstanding the foregoing, the terms and
conditions of this Section 9.5 shall not apply with respect to Licensor’s
publication of abstracts, posters, and manuscripts relating to data from the
completed Phase 2b clinical trial of CYT003 in patients with moderate to severe
asthma.

9.6     Publicity.

9.6.1     Publicity and Use of Names. In the event a Party desires to make a
public disclosure announcing the transaction contemplated by this Agreement,
such Party shall submit the proposed disclosure in writing to the other Party at
least five Business Days prior to the date of disclosure to provide an
opportunity to comment thereon. Only upon the approval of the other Party may
such public disclosure be made. The Parties shall mutually agree on the timing
and content of a joint press release regarding the execution and relevant
details of this Agreement. Neither Party shall use the name of the other Party
in any publicity, advertising or announcements or for any other commercial
purpose without the prior written approval of the Party whose name is to be
used.

9.6.2     Required Disclosure. In the event that either Party believes it is
required to issue a press release or make another public announcement to comply
with Law it may issue such press release or announcement if (a) the other Party
agrees; or (b) it obtains an opinion of legal counsel, from a reputable law
firm, that it is required to make such disclosure to comply with Law and, after
receiving such opinion, provides the text of such planned disclosure to the
other Party no less than [***] prior to disclosure.

30

--------------------------------------------------------------------------------

ARTICLE 10
REPRESENTATIONS, WARRANTIES AND COVENANTS

10.1     Representations and Warranties. Each Party represents and warrants to
the other Party that, as of the Execution Date and as of the Closing Date:

10.1.1     such Party is duly organized and validly existing under the Laws of
the jurisdiction of its incorporation or organization;

10.1.2     such Party has taken all action necessary to authorize the execution
and delivery of this Agreement and the performance of its obligations under this
Agreement;

10.1.3     this Agreement is a legal and valid obligation of such Party, binding
upon such Party and enforceable against such Party in accordance with the terms
of this Agreement, except as enforcement may be limited by applicable
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles. The execution, delivery and performance of this Agreement
by such Party does not conflict with, breach or create in any Third Party the
right to accelerate, terminate or modify any agreement or instrument to which
such Party is a party or by which such Party is bound, and does not violate any
Law of any governmental body having authority over such Party; and

10.1.4     such Party has all right, power and authority to enter into this
Agreement, to perform its obligations under this Agreement.

10.2     Additional Representations and Warranties of Licensor. Licensor
represents and warrants to OnCore that, as of the Execution Date and as of the
Closing Date:

10.2.1     no consent by any Third Party or governmental authority is required
with respect to the execution and delivery of this Agreement by Licensor or the
consummation by Licensor of the transactions contemplated hereby;

10.2.2     except for the claims detailed on Schedule 10.2.2, no claims have
been asserted, or, to Licensor’s Knowledge, threatened by any Person, (a)
challenging the validity, effectiveness, or ownership of Licensor Technology,
and/or (b) to the effect that the use, reproduction, modification,
manufacturing, distribution, licensing, sublicensing, sale or any other exercise
of rights in any of Licensor Technology infringes or shall infringe on any
Intellectual Property right of any Person;

10.2.3     to the Knowledge of Licensor, there is no unauthorized use,
infringement or misappropriation of any of Licensor Technology by any employee
or former employee of Licensor, or any other Third Party;

31

--------------------------------------------------------------------------------

10.2.4     to the Knowledge of Licensor, the Licensor Patents are not the
subject of any litigation procedure, discovery process, interference, reissue,
reexamination, opposition, appeal proceedings or any other legal dispute;

10.2.5     except as disclosed in Schedule 10.2.5, the Licensor Patents listed
on Schedule 1.44 constitute all Patent Rights owned or controlled by Licensor as
of the Execution Date that are directly related to, or are necessary or useful
for, the research, Development, manufacture, use or Commercialization of
Licensed Compounds and Licensed Products in the Field;

10.2.6     the Licensor Patents are not now and have not at any time in the past
been pledged, hypothecated or in any way used to secure a loan or debt of any
kind whatsoever;

10.2.7     the Licensor Know-How constitutes all Know-How owned or controlled by
Licensor as of the Execution Date that is directly related to, or are necessary
or useful for, the research, Development, manufacture, use or Commercialization
of Licensed Compounds and Licensed Products in the Field;

10.2.8     Licensor has not developed, subcontracted or licensed to a Third
Party the right to develop or commercialize a Competing Product;

10.2.9     to the Knowledge of Licensor, no Third Party has filed, pursued or
maintained or threatened in writing to file, pursue or maintain any claim,
lawsuit, charge, complaint or other action alleging that any Licensor Patent is
invalid or unenforceable;

10.2.10    to Licensor’s Knowledge, without having made any inquiry with respect
to the subject matter of this representation, OnCore’s and its Affiliates’ and
Sublicensees’ practice and use of the inventions claimed in the Licensor Patents
as permitted herein will not infringe any intellectual property rights of any
Third Party to Develop and Commercialize Licensed Compound and Licensed Product
in the Field. In addition, and without limiting the foregoing, Licensor
represents and warrants to OnCore that, to Licensor’s Knowledge as of the
Execution Date and as of the Closing Date, (a) OnCore’s and its Affiliates’ and
Sublicensees’ practice and use of the inventions claimed in the Licensor Patents
as permitted herein will not infringe any intellectual property rights of any
Third Party specifically directed to unconjugated CYT003 and Qb VLPs
encapsulating [***], and (b) the practice of the [***] described and enabled in
[***] for the [***] and [***] will not infringe any intellectual property rights
of any Third Party.

10.2.11    all issuance, renewal, maintenance and other material payments that
are or have become finally due with respect to the Licensor Technology have been
timely paid by or on behalf of Licensor;

10.2.12    all Licensor Patents have been properly filed, prosecuted and
maintained;

10.2.13    it has the full right to provide the Licensor Materials to OnCore and
to transfer to OnCore all right, title and interest in and to the Licensor
Material to be provided to OnCore pursuant to this Agreement;

32

--------------------------------------------------------------------------------

10.2.14    all Representatives of Licensor who have performed any activities on
its behalf in connection with research regarding Licensed Compound or Licensed
Product have assigned to Licensor the whole of their rights in any Intellectual
Property made, discovered or developed by them as a result of such research, and
no Third Party has any rights to any such Intellectual Property;

10.2.15    Licensor has all right, title and interest in and to the Licensor
Technology and Licensor Technology is free and clear of any liens, charges,
encumbrances or rights of others to possession or use that would preclude
OnCore’s use of the Licensed Technology pursuant to the licenses granted in this
Agreement;

10.2.16    Except as set forth in the Existing Licenses, Licensor has not
previously licensed, assigned, transferred, or otherwise conveyed any right,
title or interest in and to the Licensor Technology to any Third Party,
including any rights with respect to Licensed Compound or Licensed Product, that
would preclude OnCore’s use of the Licensed Technology pursuant to the licenses
granted in this Agreement;

10.2.17    Except as disclosed in Schedule 10.2.5, the Licensor Copyrights,
Licensor Patents and Licensor Know-How constitutes all of the Intellectual
Property Controlled by Licensor, which, to the Knowledge of Licensor as of the
Effective Date, could reasonably be expected to be necessary or useful in the
research, Development, manufacture, import, export, use or Commercialization of
Licensed Compound or Licensed Product;

10.2.18    all tangible information and data provided by or on behalf of
Licensor to OnCore on or before the Closing Date in contemplation of this
Agreement was and is true, accurate in all material respects, and Licensor has
not failed to disclose, or cause to be disclosed, any information or data that
would cause the information and data that has been disclosed to be misleading in
any material respect;

10.2.19    Licensor (and its Affiliates) has not employed or otherwise used in
any capacity, and shall not employ or otherwise use in any capacity, the
services of any Person debarred under United States law, including under Section
21 USC 335a or any foreign equivalent thereof, with respect to a Licensed
Compound or Licensed Product;

10.2.20    all research and development related to Licensed Compounds and
Licensed Products prior to the Effective Date has been conducted in all material
respects in accordance with all applicable Laws; and

10.2.21    the materials to be provided to OnCore hereunder were (and at all
times up until delivery of such materials hereunder shall remain) manufactured,
packaged, labeled, tested, stored and handled in accordance with all Laws and
specifications (including, to the extent applicable, release specifications as
provided by Licensor to OnCore in writing prior to the Effective Date);

10.2.22    there are no (a) Claims relating to the Licensor Technology, the
Licensed Compound or the Licensed Products pending or, to the Knowledge of
Licensor, threatened against Licensor or any of its Affiliates; and (b) there
are no Claims pending or, to the Knowledge of Licensor, threatened, that
question the legality or propriety of the transactions contemplated by this
Agreement or the consummation of the transactions contemplated herein or therein
or which would reasonably be expected to prevent, hinder or delay the
consummation of any of the transactions contemplated by this Agreement.

33

--------------------------------------------------------------------------------

10.3     Covenant of Licensor. Licensor hereby covenants and agrees that the
Licensor Patents shall not at any time in future be pledged, hypothecated or in
any way used to secure a loan or debt of any kind whatsoever.

10.4     Disclaimer of Warranties. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
IN THIS ARTICLE 10, LICENSOR MAKES NO REPRESENTATIONS AND GRANTS NO WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND LICENSOR SPECIFICALLY DISCLAIMS ANY OTHER REPRESENTATIONS AND
WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS, STATUTORY OR IMPLIED, INCLUDING
ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR
PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE 11
INDEMNIFICATION AND INSURANCE

11.1     Indemnification by OnCore. OnCore shall indemnify, defend and hold
Licensor and its Affiliates and each of their respective employees, officers,
directors and agents (the “Licensor Indemnitees”) harmless from and against any
and all liability, damage, loss, cost or expense (including reasonable
attorneys’ fees) to the extent arising out of Third Party claims or suits
related to: (a) OnCore’s negligence or willful misconduct; (b) breach by OnCore
of its representations or warranties set forth in this Agreement; or (c) the
development of a Licensed Compound or Licensed Product by or on behalf of OnCore
following the Closing Date; provided, however, that OnCore’s obligations
pursuant to this Section 11.1 shall not apply (i) to the extent such claims or
suits result from the negligence or willful misconduct of any of the Licensor
Indemnitees, or (ii) with respect to claims or suits arising out of breach by
Licensor of its representations, warranties or covenants set forth in this
Agreement.

11.2     Indemnification by Licensor. Licensor shall indemnify, defend and hold
OnCore and its Affiliates and each of their respective agents, employees,
officers and directors (the “OnCore Indemnitees”) harmless from and against any
and all liability, damage, loss, cost or expense (including reasonable
attorneys’ fees) to the extent arising out of Third Party claims or suits
(including Third Party Actions) related to: (a) Licensor’s negligence or willful
misconduct; (b) breach by Licensor of its representations, warranties or
covenants set forth in this Agreement; or (c) the development of a Licensed
Compound or Licensed Product prior to the Closing Date or the development or
commercialization of a Licensed Compound or Licensed Product outside of the
Field; provided, however, that Licensor’s obligations pursuant to this Section
11.2 shall not apply (i) to the extent that such claims or suits result from the
negligence or willful misconduct of any of the OnCore Indemnitees or (ii) with
respect to claims or suits arising out of a breach by OnCore of its
representations or warranties set forth in ARTICLE 10.

34

--------------------------------------------------------------------------------

11.3     No Consequential Damages. EXCEPT WITH RESPECT TO EACH PARTY’S
INDEMNIFICATION OBLIGATIONS UNDER SECTION 11.1 OR SECTION 11.2, AS APPLICABLE,
IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS AFFILIATES BE LIABLE TO THE OTHER
PARTY OR ANY OF ITS AFFILIATES FOR SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES, INCLUDING LOSS OF PROFITS, WHETHER IN CONTRACT, WARRANTY,
TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY BREACH HEREOF.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT SHALL LIMIT EITHER
PARTY FROM SEEKING OR OBTAINING ANY REMEDY AVAILABLE UNDER LAW FOR ANY BREACH OF
BY THE OTHER PARTY OF ITS CONFIDENTIALITY AND NON-USE OBLIGATIONS UNDER ARTICLE
9.

11.4     Notification of Claims; Conditions to Indemnification Obligations. As a
condition to a Party’s right to receive indemnification under this ARTICLE 11,
it shall: (a) promptly notify the other Party as soon as it becomes aware of a
claim or suit for which indemnification may be sought pursuant hereto; (b)
cooperate, and cause the individual indemnitees to cooperate, with the
indemnifying Party in the defense, settlement or compromise of such claim or
suit; and (c) permit the indemnifying Party to control the defense, settlement
or compromise of such claim or suit, including the right to select defense
counsel. In no event, however, may the indemnifying Party compromise or settle
any claim or suit in a manner which admits fault or negligence on the part of
the indemnified Party or any indemnitee without the prior written consent of the
indemnified Party. Each Party shall reasonably cooperate with the other Party
and its counsel in the course of the defense of any such suit, claim or demand,
such cooperation to include using reasonable efforts to provide or make
available documents, information and witnesses. The indemnifying Party shall
have no liability under this ARTICLE 11 with respect to claims or suits settled
or compromised without its prior written consent.

11.5     Insurance. During the Term, each Party shall obtain and maintain, at
its sole cost and expense, insurance (including any self-insured arrangements)
in types and amounts that are reasonable and customary in the pharmaceutical and
biotechnology industry for companies engaged in comparable activities in the
countries in which such Party operates. It is understood and agreed that this
insurance shall not be construed to limit either Party’s liability with respect
to its indemnification obligations hereunder. Each Party shall, except to the
extent self-insured, provide to the other Party upon request a certificate
evidencing the insurance such Party is required to obtain and keep in force
under this Section 11.5.

ARTICLE 12
TERM AND TERMINATION

12.1     Term and Expiration. The term of this Agreement (the “Term”) shall
commence on the Effective Date and, unless earlier terminated as provided in
this ARTICLE 12, shall continue in full force and effect, on a
country-by-country and Licensed Product-by-Licensed Product basis until the date
on which the Royalty Term in such country with respect to such Licensed Product
expires, at which time this Agreement shall expire in its entirety with respect
to such Licensed Product in such country and the terms of Section 12.8 shall
apply.

35

--------------------------------------------------------------------------------

12.2     Pre-Closing Termination. This Agreement may be terminated at any time
prior to the Closing by OnCore, by giving written notice to Seller on or after
[***] after the date of this Agreement, if any of the conditions set forth in
Section 2.3 is not satisfied or waived by such date or has become incapable of
fulfillment, unless such satisfaction has been frustrated or made impossible by
any act or failure to act by OnCore.

12.3     Termination of the Agreement for Convenience. At any time after
Closing, OnCore may, at its convenience, terminate this Agreement in its
entirety, or on a Licensed Product-by-Licensed Product or country-by-country
basis, upon [***] prior written notice to Licensor.

12.4     Termination upon Material Breach.

12.4.1     Material Breach. If a Party breaches any of its material obligations
under this Agreement, the Party not in default may give to the breaching Party a
written notice specifying the nature of the default, requiring it to cure such
breach, and stating its intention to terminate this Agreement if such breach is
not cured within [***]. If such breach is not cured within [***] after the
receipt of such notice, the Party not in default shall be entitled to terminate
this Agreement immediately by written notice to the other Party. For clarity,
such material obligations may apply to the performance of either: (a) this
Agreement in its entirety, in which case this provision shall apply to the
entire Agreement; or (b) a specific Licensed Product or Licensed Product(s), in
which case this provision shall apply only to such affected Licensed Product or
Licensed Product(s).

12.4.2     Sole Remedy. In the event that OnCore fails to fulfill its
obligations under Section 5.5 (and does not cure such failure as provided in
Section 12.4.1), Licensor’s sole and exclusive remedy shall be to terminate this
Agreement as provided in Section 12.4.1 on a Licensed Product-by-Licensed
Product basis.

12.4.3     Material Breach Dispute. Any dispute regarding an alleged material
breach of this Agreement shall be resolved in accordance with ARTICLE 13 hereof.

36

--------------------------------------------------------------------------------

12.5     Effects of Termination.

12.5.1     Pre Closing. In the event of the termination of this Agreement in
accordance with Section 12.2, this Agreement shall thereafter become void and
have no effect, and neither party shall have any liability to the other party,
except that the provisions of ARTICLE 9 (Confidentiality), ARTICLE 11
(Indemnification), this Section 12.5 (Effects of Termination), ARTICLE 13
(Dispute Resolution) and ARTICLE 14 (Miscellaneous Provisions), including the
definitions incorporated in each of the foregoing provisions, shall remain in
full force and effect. In addition, upon such termination, OnCore shall return
to Licensor or, at OnCore’s option, destroy, at Licensor’s cost and expense, all
Licensor Materials provided to OnCore as described in Section 3.4 and shall
assign to Licensor any Intellectual Property rights generated by or on behalf of
OnCore through the use or testing of such Licensor Materials.

12.5.2     Upon Termination At Will or for Material Breach.

(a)     Upon any termination of this Agreement pursuant to Section 12.3 or
Section 12.4.1, the following terms and conditions shall apply with respect to
such Licensed Product(s) and country(ies) as are the subject of such
termination:

(i)     all licenses granted to OnCore under Section 4.1 shall terminate;

(ii)    other than for termination by OnCore pursuant to Section 12.4.1, OnCore
shall, upon written request by Licensor and subject to Licensor assuming legal
responsibility for any clinical trials of such Licensed Product(s) then ongoing,
transfer to Licensor at Licensor’s cost and expense, all Regulatory
Documentation and Regulatory Approvals prepared or obtained by or on behalf of
OnCore prior to the date of such termination, to the extent solely related to
such Licensed Product(s) and country(ies) and transferable, and OnCore shall
have the right to retain one copy of such transferred documentation and
Regulatory Approvals for record-keeping purposes;

(iii)   OnCore shall return to Licensor or, at OnCore’s option, destroy, at
Licensor’s cost and expense, all relevant records and materials in its
possession or control containing or comprising the Licensor Know-How and the
Licensor Materials, or such other Confidential Information of Licensor, to the
extent solely related to such Licensed Product(s) and country(ies); provided,
however, that OnCore shall have the right to retain one copy of such Licensor
Know-How and one sample of Licensor Materials and such other Confidential
Information of Licensor.

(iv)    OnCore shall (i) destroy any and all chemical, biological or physical
materials relating to or comprising such Licensed Product(s), including clinical
supplies of such Licensed Product(s), that are Controlled by OnCore, or (ii)
sell such materials (in whole or in part) to Licensor at a price equal to [***],
or (iii) sell such materials to a Third Party. Any clinical supplies of such
Licensed Product(s) or other materials purchased by Licensor from OnCore shall
be purchased on an “as is” basis with no representations or warranties.

(v)     To the extent not prohibited by Law, OnCore shall wind down any ongoing
clinical trials with respect to such Licensed Product(s), or at Licensor’s
option, transfer such clinical trials to Licensor at Licensor’s cost and
expense, in which case Licensor shall purchase from OnCore the relevant clinical
trial supplies of Licensed Product at [***].

37

--------------------------------------------------------------------------------

(vi)    OnCore and its Affiliates and Sublicensees shall be entitled, during the
[***] period following such termination, to sell any commercial inventory of
such Licensed Product(s) which remains on hand as of the date of the
termination, so long as OnCore pays to Licensor the royalties applicable to said
subsequent sales in accordance with the terms and conditions set forth in this
Agreement. Any commercial inventory remaining following [***] period shall be
offered for sale to Licensor at a price equal to [***].

(vii)   Immediately following a notification of termination pursuant to Sections
12.3 or 12.4, the Parties shall agree upon a transition plan for the transition
to Licensor of development and commercial activities then being conducted by
OnCore to the extent solely related to such Licensed Product(s) and country(ies)
and the wind-down of such activities by OnCore. Following such notification of
termination, the diligence obligations in Section 5.5 shall no longer apply;
provided, that OnCore uses Commercially Reasonable Efforts to carry out the
activities assigned to it under the agreed upon transition plan provided that
all activities conducted after the notice of termination in carrying out the
transition plan shall be at the expense of Licensor and Licensor shall promptly
reimburse OnCore for any such costs or expenses OnCore my incur.

(b)     Upon any termination of this Agreement, each of OnCore’s Sublicensees
shall continue to have the rights and license set forth in its sublicense
agreements, which agreements shall be automatically assigned to Licensor (to the
extent authorized therein); provided, however, that such Sublicensee is not then
in breach of any of its material obligations under its sublicense agreement.

12.6     Rights on Bankruptcy or Insolvency; Right of First Negotiation.

12.6.1     Bankruptcy Code. All rights and licenses granted under or pursuant to
this Agreement by Licensor are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, if applicable, licenses
of right to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code.

12.6.2     Continuing Rights. The Parties agree that OnCore, as licensee of such
rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code. The Parties further agree
that, in the event of Licensor Bankruptcy Event, OnCore shall be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, which,
if not already in OnCore’s possession, shall be promptly delivered to it (a)
following any such commencement of a bankruptcy proceeding upon OnCore's written
request therefor, unless Licensor elects to continue to perform all of its
obligations under this Agreement or (b) if not delivered under clause (a),
following the rejection of this Agreement by Licensor upon written request
therefor by OnCore.

38

--------------------------------------------------------------------------------

12.6.3     Right of First Refusal. In addition to the foregoing, in the event of
a Licensor Bankruptcy Event, OnCore shall, to the extent allowed by Law, have a
right of first refusal to purchase all of Licensor’s interest in Licensed
Products and the Licensor Technology (the “Right of First Refusal”). The Right
of First Refusal shall operate as follows:

(a)     Licensor (or other authorized representative of Licensor, including a
bankruptcy trustee) shall promptly send to OnCore a reasonably detailed written
notification of any Licensor Bankruptcy Event.

(b)     Licensor (or other authorized representative of Licensor, including a
bankruptcy trustee) shall promptly send to OnCore a written notification of any
Third Party offer made on a Licensed Compound, Licensed Product or Licensor
Technology. For a period of up to [***] after OnCore receives such notice (such
period, the “Right of First Refusal Notice Period”), it shall notify Licensor of
its intention to exercise its Rights of First Refusal. In the event OnCore
exercises its Right of First Refusal, the terms of the Third Party offer shall
become binding upon OnCore and Licensor. For the avoidance of doubt, Licensor
shall not enter into any agreement with a Third Party relating to Licensor’s
interest in Licensed Products or Licensor Technology during the Right of First
Refusal Notice Period.

12.7     Survival.

12.7.1     Notwithstanding the expiration or termination of this Agreement
pursuant to Sections 12.3 or 12.4, the following provisions shall survive:
ARTICLE 9, ARTICLE 11, ARTICLE 13 and ARTICLE 14; and Sections 10.4, 12.5, 12.7,
12.9 and any other provision that, by its terms or implication, is required to
survive in order to give effect to any of the foregoing.

12.7.2     Expiration or termination of this Agreement shall not relieve the
Parties of any liability that accrued hereunder prior to the effective date of
such termination. In addition, termination of this Agreement shall not preclude
either Party from pursuing all rights and remedies it may have hereunder or at
Law or in equity with respect to any breach of this Agreement nor prejudice
either Party’s right to obtain performance of any obligation.

12.8     Effects of Expiration. As of the effective date of expiration of the
Royalty Term with respect to a given Licensed Product and country, the license
from Licensor to OnCore under Section 4.1 shall convert to a fully paid, royalty
free, irrevocable, perpetual, exclusive, and sublicensable license under the
Licensor Technology to research, develop, manufacture, have manufactured, use
and Commercialize Licensed Compound and such Licensed Product in the Field in
such country.

12.9     Other Remedies. Termination of this Agreement for any reason shall not
release either Party from any liability or obligation that already has accrued
prior to such termination. Termination of this Agreement for any reason shall
not constitute a waiver or release of, or otherwise be deemed to prejudice or
adversely affect or limit, any rights or remedies that otherwise may be
available at Law or in equity.

39

--------------------------------------------------------------------------------

ARTICLE 13
DISPUTE RESOLUTION

13.1     Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise during the Term which relate to either Party’s rights
and/or obligations hereunder. It is the objective of the Parties to establish
under this ARTICLE 13 procedures to facilitate the resolution of disputes
arising under this Agreement (other than any disputes relating to matters which
under this Agreement OnCore has sole decision-making authority and/or discretion
regarding (each, a “Non-Escalable Dispute”), in which case, such matter shall be
determined by OnCore and shall not be part of the dispute resolution procedure
set forth in this ARTICLE 13) in an expedient manner by mutual cooperation and
without resort to litigation. In the event that the Parties are unable to
resolve such dispute through diligent review and deliberation by the Senior
Executives within [***] from the day that one Party had designated the issue as
a dispute in written notice to the other Party, then either Party shall have the
right to escalate such matter to the Executive Officers as set forth in Section
13.2.

13.2     Escalation to Executive Officers. Either Party may, by written notice
to the other Party, request that a dispute (other than a Non-Escalable Dispute)
that remains unresolved by the Senior Executives for a period of [***] as set
forth in Section 13.1 arising between the Parties in connection with this
Agreement, or a dispute relating to material breach, be resolved by the
Executive Officers, within [***] after referral of such dispute to them. If the
Executive Officers cannot resolve such dispute within [***] after referral of
such dispute to them, then, at any time after such [***] period, either Party
may proceed to enforce any and all of its rights with respect to such dispute.

13.3     Arbitration. The Parties agree that, except as otherwise set forth in
Section 13.1 or 13.2, any dispute, controversy or claim arising out of, related
to or in connection with Agreement shall be finally determined by the American
Arbitration Association in accordance with its Commercial Arbitration Rules (the
"Rules"), except as modified herein.

13.4     Arbitrators. Each Party shall select one arbitrator, and the two
arbitrators so selected shall choose a third arbitrator. If a Party fails to
nominate its arbitrator, or if the Parties’ arbitrators cannot agree on the
third arbitrator, such arbitrator(s) shall be appointed in accordance with the
Rules. Once an arbitrator is appointed, neither Party shall have any ex parte
communication with such arbitrator.

13.5     Location. The arbitration proceedings shall be conducted in New York,
NY, or such other location as may be agreed in writing by the Parties.

13.6     Language. The arbitration proceedings and all pleadings and written
evidence shall be in the English language. Any written evidence originally in
another language shall be submitted in English translation accompanied by the
original or a true copy thereof.

13.7     Making Employees Available. Each Party agrees to use reasonable efforts
to make all of its current employees available, if reasonably needed for the
purposes of arbitration.

13.8     Award. Judgment upon an arbitral award may be entered in any competent
court or application may be made to any competent court for judicial acceptance
of such an award and order for enforcement. The arbitrators shall not have
authority to: (a) make any award that could not be made by a court of competent
jurisdiction; or (b) modify the limitations on liability set forth herein or
make any award in violation thereof. If requested by either Party, each Party
shall, as a condition of receiving any award from the arbitrators, be required
to, on behalf of itself and its Affiliates, and its and their respective,
Representatives, predecessors, successors and assigns, fully, finally and
irrevocably relinquish, release and discharge the other Party and its
Affiliates, and its and their respective Representatives, predecessors,
successors and assigns, from any and all claims, damages, liabilities,
obligations, and causes of action, including indemnification claims, known or
unknown, suspected or unsuspected, in law or equity, that were asserted, or that
could have been asserted by such Party and its Affiliates, and its and their
respective Representatives, predecessors, successors and assigns under or in
connection with this Agreement arising prior to the date of such release.

40

--------------------------------------------------------------------------------

13.9     Fees and Costs. The Parties shall: (a) share equally the fees and
expenses of the arbitrators; and (b) bear their own attorneys’ fees and
associated costs and expenses associated with any arbitration; provided that if
the arbitrators determine that a Party was frivolous in bringing a claim it may
award the other Party such fees, expenses and costs.

13.10    Confidentiality. At the request of either Party, the arbitrators shall
enter an appropriate protective order to maintain the confidentiality of
information produced or exchanged in the course of the arbitration proceedings.
The arbitrators shall have the power to decide all questions of arbitrability.

13.11    Injunctive Relief. Subject to Section 12.4.2 and notwithstanding
anything to the contrary set forth in this ARTICLE 13, a Party shall not be
required to use the foregoing dispute resolution procedures or otherwise follow
the provisions of this ARTICLE 13 with respect to any dispute to which a Party
is seeking purely injunctive relief (including a temporary restraining order) or
specific performance and such Party shall be entitled to seek relief before any
court having jurisdiction over such dispute and the Parties hereto.

13.12    Jurisdiction. The Parties agree to accept the jurisdiction of, and not
to contest the venue or forum of, the federal courts located in the State of
Delaware for the purposes of enforcing awards entered on behalf of a Party
pursuant to this ARTICLE 13 and for enforcing the agreements reflected in this
ARTICLE 13, or to a state court in such jurisdiction if applicable Law precludes
federal court jurisdiction. Notwithstanding anything in this Agreement to the
contrary, each Party may also bring an action in any court of competent
jurisdiction for purposes of causing the other Party to appear at, and submit
to, arbitration or any court identified in this ARTICLE 13.

ARTICLE 14
MISCELLANEOUS PROVISIONS

14.1     Relationship of the Parties. Nothing in this Agreement is intended or
shall be deemed, for financial, tax, legal or other purposes, to constitute a
partnership, agency, joint venture or employer-employee relationship between the
Parties.

41

--------------------------------------------------------------------------------

14.2     Assignment.

14.2.1     Limitation. Subject to the provisions of this Section 14.2, neither
this Agreement nor any of the rights and obligations of a Party under this
Agreement shall be assigned to any person or entity, without the prior written
consent of the other Party. Notwithstanding the foregoing, a Party may, without
the consent of the other Party, assign this Agreement or its rights or
obligations under this Agreement: (a) to an Affiliate; (b) in connection with
the transfer or sale of all or substantially all of its assets to which this
Agreement relates; or (c) in the event of its merger or consolidation or change
in control or similar transaction.

14.2.2     Continuing Obligations. This Agreement shall be binding upon, and
inure to the benefit of, each Party, its Affiliates, and its permitted
successors and assignees. Each Party shall be responsible for the compliance by
its Affiliates with the terms and conditions of this Agreement, and for clarity,
in the event of an assignment to an Affiliate, the assignor party shall remain
as principal obligor for all or any obligations and liabilities assigned to such
Affiliate under the terms of this Agreement.

14.2.3     Void Assignments. Any assignment not in accordance with this Section
14.2 shall be void.

14.2.4     Assignment of Licensor Technology. Licensor shall not assign or
transfer any Licensor Technology to any of its Affiliates or any Third Party
without the prior written consent of OnCore.

14.3     Performance and Exercise by Affiliates. OnCore shall have the right to
have any of its obligations hereunder performed, or its rights hereunder
exercised, by, any of its Affiliates and the performance of such obligations by
any such Affiliate(s) shall be deemed to be performance by OnCore; provided,
however, that OnCore shall be responsible for ensuring the performance of its
obligations under this Agreement and that any failure of any Affiliate
performing obligations of OnCore hereunder shall be deemed to be a failure by
OnCore to perform such obligations. For clarity, the foregoing means that OnCore
may designate an Affiliate to perform its obligations hereunder or to be the
recipient of Licensor’s performance obligations hereunder.

14.4     Change of Control. In the event of a Change of Control of Licensor in
which a OnCore Competitor acquires control (as defined in Section 1.3) of
Licensor, then as from the date of such Change of Control, OnCore’s reporting
obligations under Section 5.8 shall be limited to such information as is
reasonably necessary for Licensor to determine whether payment may be due under
Section 7.1.1.

14.5     Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

14.6     Accounting Procedures. Each Party shall calculate all amounts, and
perform other accounting procedures required, under this Agreement and
applicable to it in accordance with GAAP.

42

--------------------------------------------------------------------------------

14.7     Force Majeure. Neither Party shall be liable to the other Party or be
deemed to have breached or defaulted under this Agreement for failure or delay
in the performance of any of its obligations under this Agreement for the time
and to the extent such failure or delay is caused by or results from acts of
God, earthquake, riot, civil commotion, terrorism, war, strikes or other labor
disputes, fire, flood, failure or delay of transportation, omissions or delays
in acting by a governmental authority, acts of a government or an agency thereof
or judicial orders or decrees or restrictions or any other reason which is
beyond the control of the respective Party. The Party affected by force majeure
shall provide the other Party with full particulars thereof as soon as it
becomes aware of the same (including its best estimate of the likely extent and
duration of the interference with its activities), and shall use Commercially
Reasonable Efforts to overcome the difficulties created thereby and to resume
performance of its obligations hereunder as soon as practicable.

14.8     No Trademark Rights. No right, express or implied, is granted by this
Agreement to a Party to use in any manner the name or any other trade name or
trademark of the other Party in connection with the performance of this
Agreement or otherwise.

14.9     Entire Agreement of the Parties; Amendments. This Agreement and the
Schedules hereto constitute and contain the entire understanding and agreement
of the Parties respecting the subject matter hereof and cancel and supersede any
and all prior negotiations, correspondence, understandings and agreements
between the Parties, whether oral or written, regarding such subject matter. No
waiver, modification or amendment of any provision of this Agreement shall be
valid or effective unless made in a writing referencing this Agreement and
signed by a duly authorized officer of each Party.

14.10    Captions. The captions to this Agreement are for convenience only, and
are to be of no force or effect in construing or interpreting any of the
provisions of this Agreement.

14.11    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, excluding application of any
conflict of laws principles that would require application of the Law of a
jurisdiction outside of the State of New York.

14.12    Notices and Deliveries. Any notice, request, approval or consent
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been sufficiently given if delivered in person,
transmitted by facsimile (receipt verified) or by express courier service
(signature required) to the Party to which it is directed at its address or
facsimile number shown below or such other address or facsimile number as such
Party shall have last given by notice to the other Party.

If to OnCore, addressed to:

OnCore Biopharma, Inc.
3805 Old Easton Road
Doylestown, PA 18902
Attn: [***]
Email: [***]

43

--------------------------------------------------------------------------------

With a copy to:

[***]
Attn: [***]
Email: [***]

If to Licensor, addressed to:

  Name: Cytos Biotechnology AG   Street: Wagistrasse 25   City: 8952 Schlieren  
Country: Switzerland   Attn: CEO

With a copy to:

  Name: [***]   Street: [***]   City: [***]   Country: [***]   Attn: [***]  
Email: [***]

14.13    Waiver. A waiver by either Party of any of the terms and conditions of
this Agreement in any instance shall not be deemed or construed to be a waiver
of such term or condition for the future, or of any other term or condition
hereof. All rights, remedies, undertakings, obligations and agreements contained
in this Agreement shall be cumulative and none of them shall be in limitation of
any other remedy, right, undertaking, obligation or agreement of either Party.

14.14    Severability. When possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Law, but if any
provision of this Agreement is held to be prohibited by or invalid under Law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement. The Parties
shall make a good faith effort to replace the invalid or unenforceable provision
with a valid one which in its economic effect is most consistent with the
invalid or unenforceable provision.

14.15    No Implied License. No right or license is granted to Licensor
hereunder by implication, estoppel, or otherwise to any know-how, patent or
other Intellectual Property right owned or controlled by OnCore or its
Affiliates.

14.16    Interpretation. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” All references
herein to Articles, Sections, and Schedules shall be deemed references to
Articles and Sections of, and Schedules to, this Agreement unless the context
shall otherwise require. Unless the context otherwise requires, countries shall
include territories.

44

--------------------------------------------------------------------------------

14.17    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument. A facsimile or a portable document format (PDF)
copy of this Agreement, including the signature pages, shall be deemed an
original.

[SIGNATURE PAGE FOLLOWS]

 

 

 

45

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers as of the Effective Date.

CYTOS BIOTECHNOLOGY LTD ONCORE BIOPHARMA INC.     By:
____________________________ By: ____________________________     
Name: __________________________ Name: __________________________      Title:
___________________________ Title: ___________________________

46

--------------------------------------------------------------------------------

SCHEDULE 1.19

CYT003 DESCRIPTION

[***]

 

 

1

--------------------------------------------------------------------------------

SCHEDULE 1.42

LICENSOR KNOW-HOW

The Licensor Know-How will be compiled and mutually agreed by the Parties within
[***] after the completion of the last step of the Technology and Program
Transfer Plan.

 

 

2

--------------------------------------------------------------------------------

SCHEDULE 1.43

LICENSOR MATERIALS

[***]

 

 

 

3

--------------------------------------------------------------------------------

SCHEDULE 1.44

LICENSOR PATENTS

[***]

 

 

 

1

--------------------------------------------------------------------------------

SCHEDULE 1.69

OUTLINE OF TECHNOLOGY AND PROGRAM TRANSFER PLAN

1

[***] TECHNOLOGY TRANSFER

    1.1

Project Stakeholders and Contractual Status

   

[***]

1

--------------------------------------------------------------------------------


1.2

Documents to be transfered

    1.2.1

Documents to be transferred [***]

   

[***]

2

--------------------------------------------------------------------------------


1.2.2

Documents to be transferred [***]

   

[***]

3

--------------------------------------------------------------------------------


1.2.3

Documents to be transferred for [***]

   

[***]

4

--------------------------------------------------------------------------------


1.2.4

Documents to be transferred for [***]

      [***]     1.2.5

Preclinical reports on [***]

    1.2.5.1

Non-GLP reports

    [***]

5

--------------------------------------------------------------------------------


1.2.5.2 GLP-reports (Toxicology Studies)     [***]  

6

--------------------------------------------------------------------------------


1.3

Material

      [***]

7

--------------------------------------------------------------------------------


2

[***] TECHNOLOGY TRANSFER

    2.1

Documents to be transfered

    2.1.1

Documents to be transferred [***]

  [***]     2.1.2

Documents to be transferred [***]

    [***]

8

--------------------------------------------------------------------------------


2.1.3

Documents to be transfered [***]

      [***]



      2.1.4

Preclinical GLP safety reports [***]

      [***]



9

--------------------------------------------------------------------------------


2.1.5

Clinical summary [***]

      [***]



      2.2

Material

      [***]



Completed Clinical Studies:

[***]

10

--------------------------------------------------------------------------------

SCHEDULE 10.2.2

LICENSOR CLAIMS

None.

--------------------------------------------------------------------------------

SCHEDULE 10.2.5

[***]

--------------------------------------------------------------------------------